Exhibit 10.1

 

LOAN AGREEMENT

 

Dated as of March 9, 2012

 

Between

 

AAR CORP.

as Borrower

 

and

 

Development Bank of Japan Inc.

as Lender

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article 1

Definitions

1

Article 2

Commitment Amount, Eligible Currency and Use of Loan

8

Article 3

Disbursements

9

Article 4

Repayment and Prepayment of Loan

9

Article 5

Interest and Delinquent Payment

12

Article 6

Payments and Currency

13

Article 7

Additional Cost and Illegality

14

Article 8

Representations and Warranties

15

Article 9

Specific Covenants

19

Article 10

Conditions Precedent

26

Article 11

Events of Default

28

Article 12

Taxes, Fees and Expenses

30

Article 13

Governing Law and Jurisdiction

32

Article 14

Miscellaneous

33

 

--------------------------------------------------------------------------------


 

Annexes

 

Annex A

Disbursement Procedures

Annex B

Amortization Schedule

Annex C

Legal Opinion of Independent Legal Counsel to the Borrower (Form)

Annex D

Compliance Certificate (Form)

 

--------------------------------------------------------------------------------


 

LOAN AGREEMENT

 

This LOAN AGREEMENT (hereinafter referred to as this “Agreement”) is made on
March 9, 2012, between AAR CORP., a corporation duly incorporated and existing
under the laws of Delaware, USA and having its principal place of business at
One AAR Place, 1100 N. Wood Dale Road Wood Dale, Illinois 60191 (hereinafter
referred to as the “Borrower”), and Development Bank of Japan Inc. (hereinafter
referred to as the “Lender”), a corporation with limited liability, duly
incorporated and existing under the laws of Japan.

 

WITNESSETH:

 

WHEREAS:

 

(A)                             The Borrower has requested the Lender to make
funds available to the Borrower for its financing purposes; and

 

(B)                               The Lender has agreed to make available to the
Borrower a loan facility up to but not exceeding an amount of US$50,000,000 to
the terms and conditions set out in this Agreement.

 

NOW THEREFORE, the parties hereto agree as follows:

 

Article 1                Definitions

 

1.1          Defined Terms.

 

As used in this Agreement (including the annexes hereto), the following terms
shall have the respective meanings set forth below:

 

“Acquisition”:

 

means any transaction or series of related transactions for the purpose of or
resulting, directly or indirectly, in (a) the acquisition of all or
substantially all of the assets of a Person, or of all or substantially all of
any business or division of a Person, (b) the acquisition of in excess of 50% of
the equity interests of any Person, or otherwise causing any Person to become a
subsidiary, or (c) a merger or consolidation or any other combination with
another Person (other than a Person that is already a subsidiary);

 

“Agreement”:

 

as defined in the preamble hereto;

 

1

--------------------------------------------------------------------------------


 

“Amortization Schedule”:

 

the schedule attached hereto as Annex B, setting forth the dates and amounts of
repayments of the Loan, as such schedule may be amended from time to time in
accordance with the provisions of this Agreement;

 

“Antisocial Forces”:

 

(a)                                  an organized crime group (boryokudan) (as
defined under Article 2, item 1 of the Japanese Act on Prevention of Unjust Acts
by Organized Crime Group Members);

(b)                                 a member of an organized crime group
(boryokudan in);

(c)                                  an individual who was a member of an
organized crime group within five years;

(d)                                 a quasi-member of an organized crime group
(boryokudan junkoseiin) including individuals who are not members of an
organized crime group but who maintain relationships an organized crime group
and who may (i) imply its influence to engage in violent and unlawful activity,
or (ii) cooperate in the maintenance and operation of an organized crime group;

(e)                                  a company (bouryokudan kankei kigyo) or
association (boryokudan kanren gaisha) or that is (i) related to an organized
crime group, (ii) managed by present or former members or quasi-members of an
organized crime group, or (iii) which actively cooperates with or provides
benefits to an organized crime group;

(f)                                    a corporate extortionist and any other
advocator of social activism (shakaiundoutou hyoubou goro) or a racketeer or
blackmailer (sokaiya) adopting social special intellectual violence group
(tokushu chinou boryoku shudan); or

(g)                                 any persons similar to those listed in the
foregoing;

 

“Borrower”:

 

as defined in the preamble hereto;

 

“Borrower’s Jurisdiction”:

 

Each of the states of Delaware and Illinois (as applicable) under the United
States of America;

 

“Business Day”:

 

any day other than Saturday, Sunday, a holiday as provided in the Law Regarding
National Holidays of Japan, the National Holidays of the State of New York, the
United States of America, and the days between December 31 (inclusive) and
January 3 (inclusive) of the immediately succeeding year;

 

“Calculation Date”:

 

(a) with respect to any Interest Period, the day which is two (2) LIBOR Business
Days prior to the commencement of such Interest Period;

 

and

 

2

--------------------------------------------------------------------------------


 

(b) with respect to any Delinquency Interest Period, the day which is two (2)
LIBOR Business Days prior to the commencement of such Delinquency Interest
Period;

 

“Commitment”:

 

the obligation of the Lender to make Disbursements to the Borrower pursuant to
Article 2 in an aggregate principal amount up to but not exceeding the
Commitment Amount, on and subject to the terms and conditions hereof, and as
reduced from time to time by Disbursements;

 

“Commitment Amount”:

 

as defined in Article 2.1;

 

“Compliance Certificate”:

 

a form of report attached hereto as Annex D;

 

“Credit Agreement”:

 

the Credit Agreement, dated as of April 12, 2011, among the Borrower, Bank of
America, N.A,, Wells Fargo Bank, N.A,, RBS Citizens, N.A,, U.S. Bank National
Association, and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as amended
from time to time;

 

“Default”:

 

any condition or event which constitutes an Event of Default or which, with the
giving of notice or lapse of time or both, would, unless cured or waived, become
an Event of Default;

 

“Delinquency Amount”:

 

as defined in Paragraph (a) of Article 5.2;

 

“Delinquency Interest”:

 

as defined in Paragraph (a) of Article 5.2;

 

“Delinquency Interest Period”:

 

with respect to any Delinquency Period, the period (a) commencing on (i) the day
on which the Delinquency Amount becomes due and payable (in the case of the
first Delinquency Interest Period) or (ii) the day immediately following the
immediately preceding Interest Payment Date (in the case of each subsequent
Delinquency Interest Period) and (b) ending on the subsequent Interest Payment
Date; for the avoidance of doubt, even though the Delinquency Period will end on
the date of actual receipt by the Lender of the Delinquency Amount, the
Delinquency Interest Period will not end on such receipt date but rather it will
end on the subsequent Interest Payment Date, however, Delinquency Interest will
not accrue after the Delinquency Period;

 

“Delinquency Period”:

 

as defined in Paragraph (a) of Article 5.2;

 

3

--------------------------------------------------------------------------------


 

“Disbursement”:

 

each disbursement of the Facility made in accordance with the provisions of this
Agreement, or, as the context may require, the principal amount of such
disbursement from time to time outstanding;

 

“Disbursement Period”:

 

the period commencing on the date of this Agreement and expiring on the earliest
of: (a) March 31, 2012; (b) the date on which the Facility is fully disbursed;
(c) the date on which the Facility is cancelled pursuant to the terms and
conditions hereof; and (d) such other date as the parties hereto may agree in
writing;

 

“Disbursement Procedures”:

 

the disbursement procedures attached hereto as Annex A;

 

“Disbursement Request”:

 

a request given by the Borrower to the Lender in the form specified in the
Disbursement Procedures;

 

“Dispute”:

 

any dispute, controversy or difference which may arise between the parties
hereto, out of or in relation to or in connection with this Agreement;

 

“EDGAR”:

 

The Electronic Data Gathering and Retrieval System of the SEC;

 

“Eligible Currency”:

 

as defined in Article 2.2;

 

“Encumbrance”:

 

any mortgage, pledge, lien, charge, privilege, priority, encumbrance or other
security interest of any kind or nature whatsoever and howsoever arising;

 

“ERISA”:

 

as defined in Article 8.19;

 

“Event of Default”:

 

any of the events specified in Article 11;

 

“Exemption Event”

 

(i) an outbreak of natural disaster or war, (ii) terrorist attack, (iii) an
interruption or difficulty in the electrical communications or various
settlement systems, (iv) any event that occurs within the any interbank market
(including those in Tokyo, London or New York) that prevents loans in US
Dollars, or (iv) any other event not attributable to the Lender that results in
the Lender determining that it is unable to make any Disbursement or provide the
Commitment;

 

“Facility”:

 

the loan facility as defined in Article 2.1;

 

4

--------------------------------------------------------------------------------


 

“Final Disbursement Date”:

 

the last day of the Disbursement Period;

 

“Floating Rate”:

 

with respect to any Interest Period or any Delinquency Interest Period: (a) (i)
the rate, per annum, offered for deposits in the relevant currency for a period
comparable to said Interest Period or Delinquency Interest Period (as the case
may be) or (ii) if no rate is offered for deposits of a period comparable to the
relevant Interest Period or Delinquency Interest Period (as the case may be), a
rate offered for a period close to the relevant Interest Period or Delinquency
Interest Period (as the case may be) as may be selected by the Lender as
suitable for determining the applicable rate, whether or not the period selected
by the Lender is longer or shorter than the relevant Interest Period or
Delinquency Interest Period (as the case may be), in each case as quoted on page
3750 of the Telerate Screen for the purpose of displaying the London Interbank
Offered Rates of major banks for deposits in US Dollars as the “British Bankers
Association Interest Settlement Rate” in US Dollars (hereinafter referred to as
“BBA LIBOR”) (or if such page ceases to be displayed, such other page on
Telerate or on such other service as may be selected by the Lender as suitable
for determining BBA LIBOR) at approximately 11:00 a.m. (London time) on each
such Calculation Date; or (b) if no such interest rate is quoted on such pages
on such Calculation Date, then the average (rounded upwards to 4 decimal places)
of the rates per annum which at least three (3) Reference Banks (defined below)
were offering deposits in US Dollars in an amount approximately equal to the
relevant Loan amount to leading banks in the London interbank market for a
period comparable to said Interest Period or Delinquency Interest Period (as the
case may be) at or approximately 11:00 a.m. (London time) on such Calculation
Date; provided, however, that in the event that such rate is not available at
such time for any reason, then “Floating Rate” for such Interest Period or
Delinquency Interest Period shall be determined by the Lender; and “Reference
Banks” means the leading banks as selected by the Lender;

 

“Foreign Corrupt Practices Act”:

 

The U.S. Foreign Corrupt Practices Act of 1977, as amended;

 

“Governmental Agency”:

 

any nation or government, any federal, state, local or other political
subdivision thereof, any central bank thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government;

 

“Indebtedness”:

 

with respect to any Person, the following (whether outstanding on the date of
this Agreement or at any time thereafter): (a) all obligations of such Person
for the repayment of borrowed money; (b) all obligations for the payment of the
deferred purchase price of property or services; (c) all reimbursement
obligations of such Person under or in respect of letters of credit, banker’s
acceptances or similar instruments; (d) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments; (e) all obligations of
such Person under capital leases; and (f) all direct or indirect guarantees,
endorsements and similar obligations of such Person in respect of, and all
obligations (contingent or otherwise) of such Person to

 

5

--------------------------------------------------------------------------------


 

purchase or otherwise acquire, or otherwise to assure a creditor against loss in
respect of, another Person’s obligations of a kind or nature specified in
clauses (a) through (e);

 

“Interest Payment Date”:

 

March 1, June 1, September 1 and December 1 of each year; provided, however,
that if any Interest Payment Date would otherwise fall on a day which is not a
Business Day, such Interest Payment Date shall be the immediately succeeding
Business Day instead; and provided, further, that if such immediately succeeding
Business Day falls in the immediately succeeding calendar month, such Interest
Payment Date shall be the immediately preceding Business Day instead;

 

“Interest Period”:

 

the period (a) commencing on (i) the day on which the first (1st) Disbursement
is made under this Agreement (in the case of the initial payment of interest) or
(ii) the immediately preceding Interest Payment Date (in the case of each
subsequent payment of interest), and (b) ending on the subsequent Interest
Payment Date;

 

“Law”:

 

any convention, treaty, law, ordinance, decree, rule, directive, regulation,
judicial or arbitral decision, or voluntary restraint, policy or guideline not
having the force of law but compulsory in character;

 

“Lender”:

 

as defined in the preamble hereto;

 

“LIBOR Business Day”:

 

a day on which dealings in deposits in US Dollars are carried on in the London
interbank market;

 

“Loan”:

 

the aggregate principal amount of all Disbursements hereunder by the Lender to
the Borrower from time to time outstanding;

 

“Margin”:

 

2.50 percent (2.50%) per annum;

 

“Material Adverse Change”:

 

the occurrence or existence of any fact, event, development, condition or
circumstance that has had, or, with the passage of time, could reasonably be
expected to have, a material adverse effect on: (a) the ability of the Borrower
to perform any of its obligations under this Agreement; (b) the business,
operations or financial condition of the Borrower and its subsidiaries, taken as
a whole; or (c) the validity or enforceability against the Borrower of this
Agreement or the rights and remedies of the Lender against the Borrower
hereunder or thereunder;

 

6

--------------------------------------------------------------------------------


 

“PATRIOT Act”:

 

the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001), as amended from time to time;

 

“Payment”:

 

as defined in Article 6.3;

 

“Payment Date”:

 

each date specified in the Amortization Schedule; provided, however, that if any
payment date would otherwise fall on a day which is not a Business Day, such
Payment Date shall be the immediately succeeding Business Day instead;

 

“Person”:

 

an individual, corporation, partnership, limited liability company, joint
venture, trust, unincorporated organization or any other juridical entity, or a
sovereign state or any agency, authority or political subdivision thereof, or
any international organization, agency or authority;

 

“Relevant Currency”:

 

as defined in Article 12.5;

 

“Repayment Installment”:

 

the aggregate amount of principal repayable on any Payment Date with respect to
all Disbursements;

 

“SEC”:

 

the Securities and Exchange Commission or any governmental authority succeeding
to any of its principal functions;

 

“Successor Corporation”:

 

as defined in Article 9.7;

 

“SEC Filings”:

 

means, as at any date, the Borrower’s annual report on Form 10-K prepared in
compliance with the requirements therefor and filed with the SEC most recently
prior to such date, and all of the Borrower’s quarterly reports on Forms 10-Q
and/or other reports, including on Form 8-K, in each case prepared in compliance
with the requirements therefor and filed with the SEC since the date of such
Form 10-K filing;

 

“Taxes”:

 

with respect to the Lender, any taxes, levies, imposts, duties, charges or
withholdings of any kind or nature (and any interest, penalty or similar
liability with respect thereto) now or hereafter imposed by the Borrower’s
Jurisdiction or any other jurisdiction or taxing authority (including any
possession or territory thereof) excluding taxes imposed on or measured by the
Lender’s income under the Laws of Japan or any other jurisdiction in which
Lender has a place of business, any branch profits or similar t ax or any
deduction or withholding to the extent the Lender failed or was unable to

 

7

--------------------------------------------------------------------------------


 

comply with the requirements to qualify for any applicable exemption therefrom
and deliver to Borrower copies of any forms or certificates delivered or filed
with any taxing authority with respect to any such exemption; and

 

“US Dollars” or “US$”:

 

the lawful currency of the United States of America, from time to time.

 

1.2                               Other Definitional Provisions

 

(a)                                  Article headings in this Agreement and the
Table of Contents are inserted only for ease of reference and do not form any
part of this Agreement and shall have no effect on the interpretation of any of
the provisions hereof.

 

(b)                                 Reference to “this Agreement” herein means
this Agreement as it may be amended from time to time.

 

(c)                                  The words “hereof”, “herein” and
“hereunder” and other words of similar import used in this Agreement refer to
this Agreement as a whole and not to any particular part of this Agreement, and
citation to “Articles” or “Paragraphs” are to Articles or Paragraphs of this
Agreement, unless otherwise specified.

 

(d)                                 Where the context otherwise requires herein,
words importing the singular number include the plural and vice versa.

 

(e)                                  Unless otherwise provided herein, any
interest, fee, commission or other amount payable in respect of any period
accrues from and including the first (1st) day of that period up to but
excluding the last day of that period.

 

Article 2                Commitment Amount, Eligible Currency and Use of Loan

 

2.1          Commitment

 

The Lender hereby agrees to make available to the Borrower, on and subject to
the terms and conditions of this Agreement, a loan facility (hereinafter
referred to as the “Facility”) in US Dollars, in an aggregate amount not to
exceed US$50,000,000 (hereinafter referred to as the “Commitment Amount”).

 

2.2          Eligible Currency

 

The currency in which the Lender shall make Disbursements and, except as
provided in Article 12 below, the currency in which the Borrower shall make all
payments hereunder, shall be US Dollars (hereinafter referred to as the
“Eligible Currency”).

 

2.3          Use of Loan Proceeds

 

All proceeds of the Loan shall be applied by the Borrower for refinancing
indebtedness incurred to finance the acquisition of Telair and Nordisk.

 

8

--------------------------------------------------------------------------------


 

Article 3                Disbursements

 

3.1          Disbursement Procedures

 

Subject to the conditions precedent set forth in Article 10 below and the other
terms and conditions of this Agreement, the Lender shall disburse the Facility
in accordance with the Disbursement Procedures.

 

3.2          Final Disbursement Date

 

No Disbursement shall be made after the Final Disbursement Date, unless
otherwise agreed in writing by the Lender.

 

3.3          Facility Amount; Amount of Disbursement

 

(a)           Notwithstanding anything contained herein to the contrary, the
aggregate amount of all Disbursements made hereunder shall at no time exceed the
Commitment Amount.

 

(b)           Amounts borrowed and repaid or prepaid hereunder may not be
re-borrowed.

 

3.4          Completion of Disbursement Request

 

A Disbursement Request shall be irrevocable and shall not be deemed to have been
properly submitted unless each of the conditions precedent set forth in
Article 10 below has either been waived by the Lender or fully satisfied.

 

3.5          Termination of Commitment

 

On the Final Disbursement Date, the Commitment shall automatically and
permanently expire, after giving effect to all Disbursements to be made on such
date, regardless of whether or not any portion of the Commitment Amount remains
undisbursed at such time.

 

3.6          Cancellation or Suspension of Disbursement

 

Upon the occurrence of an Exemption Event, the Lender (i) shall be exempted from
any obligation to make any further Disbursements and may, at its sole
discretion, cancel or suspend any further Disbursements, and (ii) may, at its
sole discretion, decrease the Commitment Amount.

 

Article 4                Repayment and Prepayment of Loan

 

4.1          Repayment of Loan

 

(a)           Except as otherwise provided in the case of loan acceleration
pursuant to Article 11 below, the Borrower shall repay the Loan to the Lender in
accordance with the Amortization Schedule.

 

9

--------------------------------------------------------------------------------


 

(b)                                 If, on the day immediately succeeding the
Final Disbursement Date, the Loan is less than the Commitment Amount, the
undisbursed balance of the Commitment shall be deducted pro rata from each of
the installments shown in the Amortization Schedule (provided, however, that the
installments other than the last installment shall be rounded up to the nearest
US$100, with the aggregate amount of the resulting increases to such
installments being deducted from the last installment).

 

(c)                                  Promptly after (i) the Final Disbursement
Date, if and to the extent Paragraph (b) above applies, or (ii) at the time of
any amendment to the Amortization Schedule agreed between the Lender and the
Borrower, the Lender shall prepare and deliver to the Borrower a notice together
with an amended Amortization Schedule which shall replace the original
Amortization Schedule.  The Borrower, subject to the other provisions of this
Agreement, shall be irrevocably and unconditionally obliged to repay the Loan in
accordance with such amended Amortization Schedule.  Such amended Amortization
Schedule prepared by the Lender shall, in the absence of manifest error, be
conclusive and binding on the Borrower.

 

4.2          Voluntary Prepayment

 

(a)                                  Any voluntary prepayment of the Loan
hereunder shall be made subject to the following conditions unless otherwise
agreed in writing by the Lender:

 

(i)            the Lender shall receive a notice from the Borrower no less than
five (5) Business Days prior to the related Interest Payment Date that indicates
the Borrower’s request to make such prepayment on such Interest Payment Date;

 

(ii)           on the date of such prepayment, the Borrower shall pay all
interest accrued on the amount of principal so prepaid up to and including the
date of such prepayment and any other amounts payable hereunder in respect
thereof; and

 

(iii)          the amount of any partial prepayment shall be at least
US$1,000,000 and in an integral multiple of US$1,000,000.

 

(b)                                 In the event of such prepayment, the
Borrower shall pay the following prepayment premiums together with such
prepayment:

 

(i)                                     in the case where the Borrower prepays
on an Interest Payment Date, an amount (disregarding amounts less than US$0.01)
equal to two percent (2%) of the amount of principal so prepaid,  together with
any applicable consumption tax, value added tax and other similar taxes on such
amount ; provided that no such amount shall be due under this
Section 4.2(b)(i) in connection with a prepayment of all of the outstanding
principal amount of the Loan and accrued interest thereon (1) on or about the
time the Borrower enters into an amendment, waiver or other concession or
agreement under the Credit Agreement if the Lender has not agreed in writing to
a similar amendment, waiver or other concession or agreement under this
Agreement, to the extent applicable and requested by the Borrower, (2) within 30
days of the date the

 

10

--------------------------------------------------------------------------------


 

Borrower receives a notice pursuant to Section 7.1(c) below or (3) at any time
after the assessment of any Taxes reimbursable by the Borrower pursuant to
Article 12.1 below; or

 

(ii)           in the case where the Borrower prepays on a day which is not an
Interest Payment Date:

 

(A)                  an amount (disregarding amounts less than US$0.01) equal to
two percent (2%) of the amount of principal so prepaid, together with any
applicable consumption tax, value added tax and other similar taxes on such
amount; provided that no such amount shall be due under this
Section 4.2(b)(ii)(A) in connection with a prepayment of all of the outstanding
principal amount of the Loan and accrued interest thereon (1) on or about the
time the Borrower enters into an amendment, waiver or other concession or
agreement under the Credit Agreement if the Lender has not agreed in writing to
a similar amendment, waiver or other concession or agreement under this
Agreement, to the extent applicable and requested by the Borrower, (2) within 30
days of the date the Borrower receives a notice pursuant to Section 7.1(c) below
or (3) at any time after the assessment of any Taxes reimbursable by the
Borrower pursuant to Article 12.1 below; plus

 

(B)                   the difference between (x) the amount of interest that
would have accrued on the principal amount so prepaid at the Floating Rate plus
the Margin for the period from the date of prepayment to the immediately
succeeding Interest Payment Date and (y) the amount of interest assuming that
the principal amount so prepaid were reinvested at an interbank market rate
which shall be determined by the Lender for the same period.  For the avoidance
of doubt, if the amount (x) above is less than the amount (y) above, the
difference shall be zero and the amount to be calculated under this item
(B) shall in no event be less than zero.

 

(c)                                  The Lender may, at its sole discretion,
apply and appropriate any and all prepayments made under this Article 4.2
towards the satisfaction of all or any part of the Loan and/or all or any
interest accrued thereon.  The Borrower shall be deemed to have waived any right
it had with regard to the appropriation of such prepayments.

 

(d)                                 Any notice to prepay given by the Borrower
pursuant to this Article 4.2 shall be irrevocable and constitute an irrevocable
obligation to prepay such amount.  Once the date for any prepayment has been
fixed, such date shall be deemed as the due date for the principal (and interest
thereon) to be paid and should the Borrower fail to pay any such principal
and/or interest due and payable on such date, the Borrower shall pay the
Delinquency Interest on such overdue principal and/or interest due and payable
in accordance with Article 5.2 below.

 

11

--------------------------------------------------------------------------------


 

Article 5                Interest and Delinquent Payment

 

5.1                               Interest

 

The Borrower shall pay interest on the Loan at the Floating Rate applicable to
the relevant Interest Period, plus the Margin.  Such interest shall be paid in
arrears in respect of the Loan on each Interest Payment Date for each preceding
Interest Period.  The Borrower shall follow the instructions, if any, of the
Lender in calculating and paying any interest, including where any change to the
principal amount of the Loan occurs during any Interest Period.

 

5.2                               Delinquency Payment

 

(a)                                  In the event the Borrower fails to pay any
principal or interest due and payable under this Agreement or any other amount
payable pursuant to this Agreement on the due date thereof (such overdue amount
being hereinafter referred to as the “Delinquency Amount”), the Borrower shall,
to the fullest extent permitted by applicable laws (including any laws regarding
restrictions on interest rates), pay to the Lender, on demand, interest
(hereinafter referred to as the “Delinquency Interest”) on such Delinquency
Amount for the period from but excluding the due date thereof up to and
including the date of actual receipt of payment thereof by the Lender
(hereinafter referred to as the “Delinquency Period”), at the Floating Rate plus
the Margin plus two percent (2.00%) per annum.  During such Delinquency Period,
interest on such Delinquency Amount shall accrue at the rate stipulated in this
Article 5.2, not at the rate stipulated in Article 5.1 above.

 

(b)                                 Payment of any Delinquency Interest by the
Borrower in accordance with Paragraph (a) above shall not prejudice the right of
the Lender to exercise any of its rights or claims hereunder (including, but not
limited to, those under Article 11 below), at Law or otherwise to remedy any
failure to pay any amount on the due date for payment hereunder.

 

(c)                                  Any unpaid Delinquency Interest shall
remain immediately due and payable, to the fullest extent permitted by
applicable laws, including any laws regarding restrictions on interest rates.

 

5.3                               Basis of Calculation

 

Interest hereunder (including the Delinquency Interest) shall accrue on a daily
basis and be computed on the basis of a year of three hundred and sixty (360)
days and the actual number of days elapsed (to be calculated to the nearest
US$0.01, with any fractional amount of five-thousands (0.005) or more rounded up
and less than five-thousands (0.005) rounded down, to the nearest US$ 0.01).

 

5.4                               Notification of Rate

 

Upon request by the Borrower, the Lender shall promptly notify the Borrower of
the Floating Rate so determined by the Lender; provided, however, that the
Borrower’s obligation to pay interest hereunder (including Delinquency Interest)
shall not be conditional upon notification

 

12

--------------------------------------------------------------------------------


 

of the relevant rate to the Borrower by the Lender; and provided, further, that
such determination by the Lender shall, in the absence of manifest error, be
conclusive and binding on the Borrower.

 

Article 6                Payments and Currency

 

6.1                               Place and Time of Payment

 

Any and all payments to be made by the Borrower to the Lender hereunder shall be
made in the Eligible Currency (or, if made pursuant to Article 12, in the
Relevant Currency) in immediately available funds to the account of the Lender
described below, not later than 11:00 a.m. (Chicago time), on the due date for
payment thereof. Any funds received by the Lender on such due date but after
11:00 a.m. (Chicago time), shall be deemed made on the immediately succeeding
Business Day and Delinquency Interest shall accrue and be payable on any payment
so made.

 

Bank Name:

Citibank Japan Ltd. Head Office

Bank Account No.:

0222359619

Swift Code:

CITIJPJT

Account Name:

DEVELOPMENT BANK OF JAPAN INC

 

6.2                               [Intentionally Omitted]

 

6.3                               Payments to be Free of Claims

 

Any and all payment to be made by the Borrower under this Agreement (hereinafter
referred to as a “Payment”) shall be made free and clear and without any
set-off, deduction or counterclaim.

 

6.4                               Payments in Eligible Currency

 

The obligation of the Borrower hereunder to make payments in the Eligible
Currency or the Relevant Currency (as the case may be), shall not be discharged
or satisfied by any tender or recovery pursuant to any judgment or otherwise
expressed, paid or made in or converted into any currency other than the
Eligible Currency or the Relevant Currency (as the case may be), except to the
extent to which such tender or recovery so expressed, paid, made or converted
shall result (when converted to the currency in which the obligation is
denominated) in the effective receipt by the Lender of the full amount in the
Eligible Currency or the Relevant Currency (as the case may be), and the
Borrower shall indemnify the Lender for any difference between such full amount
and the amount in fact effectively received by the Lender pursuant to any such
tender or recovery.  The Lender shall have an additional claim against the
Borrower for the additional amount necessary to yield the amount of the Eligible
Currency or the Relevant Currency (as the case may be) due and owing to the
Lender, which difference the Borrower shall pay to the Lender promptly on
demand.

 

13

--------------------------------------------------------------------------------


 

6.5                               Insufficient Payment

 

If the Borrower makes a Payment which is less than the total amount due and
payable as of the date on which such Payment is actually made, then the Lender
may, at its sole discretion, apply and appropriate such Payment towards the
satisfaction of all or any part of the total amounts due and payable or overdue
at the time of such Payment.  The Borrower shall be deemed to have waived any
right it had with regard to the appropriation of such insufficient Payment.

 

Article 7                Additional Cost and Illegality

 

7.1                               Additional Cost

 

(a)                                  If, on or after the date hereof, the
adoption of any Law, or any change therein, or any change in the interpretation
or administration thereof by any Governmental Agency charged with the
interpretation or administration thereof, or compliance by the Lender with any
request or directive (whether or not having the force of law) of any such
Governmental Agency, shall impose, modify or deem applicable any reserve,
special deposit or similar requirement against assets of, deposits with or for
the account of, or credit extended by, the Lender, or shall impose on the Lender
or any interbank market any other condition affecting the Disbursements or the
Commitment, and the result of any of the foregoing is to increase the cost to
the Lender of making or maintaining the Disbursements, or to reduce the amount
of any sum received or receivable by the Lender under this Agreement (other than
the Taxes, which shall be treated in accordance with Article 12 below), then the
Borrower shall pay to the Lender promptly, but in any event within ten
(10) Business Days following the date on which the Borrower receives the notice
provided in Paragraph (c) of this Article 7.1, such additional amount or amounts
as shall compensate the Lender for such increased cost or reduction (as
applicable), all in accordance with Paragraph (c) of this Article 7.1.

 

(b)                                 If on or after the date hereof, the adoption
of any Law regarding capital adequacy, or any change therein, or any change in
the interpretation or administration thereof by any Governmental Agency charged
with the interpretation or administration thereof, or compliance by the Lender
with any request or directive regarding capital adequacy (whether or not having
the force of law) of any such Governmental Agency, has the effect of reducing
the rate of return on capital of the Lender as a consequence of its obligations
hereunder or the Disbursements to a level below that which the Lender could have
achieved but for such adoption, change, request or directive, then the Borrower
shall pay to the Lender promptly, but in any event within ten (10) Business Days
following the date on which the Borrower receives the notice provided in
Paragraph (c) of this Article 7.1, such additional amount or amounts as shall
compensate the Lender for such reduction, all in accordance with Paragraph
(c) of this Article 7.1.

 

(c)                                  The Lender shall notify the Borrower of any
event of which it has knowledge, occurring after the date hereof, which shall
entitle the Lender to compensation pursuant to this Article 7.1.  A certificate
of the Lender claiming payment or

 

14

--------------------------------------------------------------------------------


 

compensation under this Article 7.1 and setting forth the additional amount or
amounts to be paid to it hereunder, shall, in the absence of manifest error, be
conclusive and binding on the Borrower.  The Lender shall provide to the
Borrower such certificate with a reasonably detailed written statement of the
relevant calculations.

 

7.2                               Illegality

 

Notwithstanding any other provision of this Agreement, in the event that on or
after the date hereof, the adoption of or any change in any Law or in the
interpretation or application thereof by any Governmental Agency shall make it
unlawful for the Lender to make or maintain the Disbursements, then the Lender
shall notify the Borrower of the same, and with the giving of such notice,
(a) the Lender’s Commitment shall be suspended until such time as the Lender may
again make and maintain the Disbursements hereunder, and (b) if such Law shall
so mandate, the Loan shall be prepaid by the Borrower, together with accrued and
unpaid interest thereon and all other amounts payable by the Borrower under this
Agreement, on or before such date as shall be mandated by the Law.

 

Article 8                Representations and Warranties

 

The Borrower hereby represents and warrants to the Lender that:

 

8.1                               Status of Borrower

 

The Borrower is a corporation duly incorporated and validly existing (and, if
applicable, in good standing) under the Laws of the State of Delaware, has full
power and authority to carry on its business in the same manner as it is now
being conducted, and is a legal entity with separate legal personality capable
of being sued in its own name.

 

8.2                               Authorization

 

The Borrower has full legal power and authority to enter into this Agreement and
to borrow and perform its obligations hereunder and thereunder (as the case may
be), including the observance of and compliance with all of the terms and
conditions hereof and thereof.  The Borrower further represents and warrants
that the execution, delivery and performance of this Agreement, including the
borrowings provided for hereunder, do not violate the articles of incorporation,
by-laws or other constituent documents of the Borrower and that all corporate
and legal actions necessary to approve the transactions and other matters
contemplated in this Agreement have been properly taken and completed.

 

8.3                               Government Consents and Actions

 

All authorizations, licenses, approvals or consents of, or registrations,
recordations or filings with, the Borrower’s Jurisdiction, or of any
Governmental Agency thereof or therein, necessary or advisable for: (a) the
execution, delivery or performance of this Agreement or any other agreement,
document or instrument required hereunder; (b) the borrowings

 

15

--------------------------------------------------------------------------------


 

hereunder and the Payment required to be made in the Eligible Currency or the
Relevant Currency (as the case may be); and (c) the legality, validity,
enforceability and admissibility into evidence of this Agreement and any other
agreement, document or instrument required hereunder, have been duly effected,
completed and obtained and are in full force and effect.

 

8.4                               Binding Effect

 

This Agreement and all agreements, documents and instruments required hereunder
or thereunder have been duly executed and delivered by a duly authorized
representative of the Borrower and constitute the legal, valid and binding
obligations of the Borrower enforceable against the Borrower in accordance with
the terms and conditions hereof and thereof, except as the enforceability hereof
or thereof may be limited by bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

8.5                               No Contravention

 

The execution, delivery and performance of this Agreement and all agreements,
documents and instruments required hereunder do not and will not contravene,
violate or constitute a default under: (a) any provision of the articles of
incorporation, by-laws or other constituent documents or capital stock or other
equity interests of the Borrower; (b) any provision of any agreement, document
or other instrument to which the Borrower is a party or by which the Borrower or
any of its assets is or may be bound; or (c) any Law applicable to the Borrower
or any of its assets; nor will the execution, delivery and performance of this
Agreement or any agreement, document or instrument required hereunder result in
the creation or imposition of any Encumbrance on any present or future
undertaking, asset or revenue of the Borrower.

 

8.6                               No Default

 

No Default has occurred and is continuing or will result from the making of any
Disbursement hereunder, and no event has occurred and is continuing or will
result from the making of any Disbursement hereunder which constitutes or which
will constitute a default under any material agreement, mortgage, indenture,
note or other instrument to which the Borrower is a party or by which the
Borrower or any of its assets is or may be bound.

 

8.7                               Litigation

 

There is no lawsuit, arbitration, legal, administrative or other action, claim
or proceeding current, pending or threatened against the Borrower (including,
without limitation, those in connection with any intellectual property of, or
relevant and/or related to, the Borrower) that could result in a Material
Adverse Change.

 

8.8                               Taxes

 

Under the Laws of the Borrower’s Jurisdiction, there is no Tax imposed (whether
by withholding or otherwise) on or by virtue of: (a) the execution and delivery
of this Agreement or any other agreement, document or instrument to be executed
and delivered hereunder; (b)

 

16

--------------------------------------------------------------------------------


 

the performance hereof or thereof; (c) the admissibility in evidence or
enforcement hereof or thereof; or (d) on any Payment required to be made.

 

8.9                               Pari Passu

 

The obligations and liabilities of the Borrower under this Agreement are the
unconditional and general obligations of the Borrower and rank at least pari
passu with all other present or future unsecured and unsubordinated Indebtedness
(both actual and contingent) of the Borrower.

 

8.10                        Proceedings to Enforce Agreement

 

In all proceedings to enforce this Agreement, including those brought in the
Borrower’s Jurisdiction, the choice of the Laws of the State of New York as the
governing Law hereof will be recognized and such Law will be applied.  The
Borrower’s submission to the jurisdiction of the New York courts as the court of
first instance (as set forth in Article 13.3 below) is irrevocable, legal,
valid, binding and enforceable.  This Agreement is legal and binding on the
Borrower under the Laws of the Borrower’s Jurisdiction and any judgment obtained
in New York will be recognized and enforceable against the Borrower and its
assets in the Borrower’s Jurisdiction.

 

There is no requirement to file, register or otherwise record this Agreement ,
any other related document or any instrument, document or agreement required
hereunder with any Governmental Agency in the Borrower’s Jurisdiction to ensure
the validity, legality, effectiveness, enforceability or admissibility into
evidence of the same.

 

8.11                        Commercial Activity

 

With respect to its obligations under this Agreement, the Borrower is subject to
civil and commercial Laws of the Borrower’s Jurisdiction or any other
jurisdiction.  The execution and delivery of this Agreement constitutes, and the
Borrower’s performance of and compliance with its obligations hereunder
constitute, private and commercial acts rather than governmental or public acts
under the Laws of the Borrower’s Jurisdiction or any other jurisdiction.

 

8.12                        [Intentionally Omitted]

 

8.13                        Compliance with Anti-Corruption, Anti-Terrorism and
Anti-Money Laundering Laws

 

None of the funds or other assets of the Borrower constitute property of, or are
beneficially owned, directly or indirectly, by any person, entity or government
subject to trade restrictions under Japanese law or under US federal law with
the result that (i) the investment in the Borrower is prohibited by law or
(ii) the Loan is in violation of law.  None of the funds of the Borrower have
been derived from any activity which would reasonably be expected to result in a
Material Adverse Change.  The Borrower is in material compliance with all
applicable anti-bribery, anti-corruption, anti-terrorism and anti-money
laundering laws (including the Foreign Corrupt Practices Act and PATRIOT Act). 
The Borrower has

 

17

--------------------------------------------------------------------------------


 

implemented procedures, and will consistently apply those procedures throughout
the term of the Loan to ensure the foregoing representations and warranties
remain true and correct in all material respects during the term of the Loan.

 

8.14                        Financial Statements

 

(a)                                  The audited consolidated financial
statements of the Borrower and its consolidated subsidiaries as of the end of
and for the year ended May 31, 2011, copies of which have been furnished to the
Lender, are complete and correct and fairly present the consolidated financial
position of the Borrower and its consolidated subsidiaries as of such date and
their consolidated results of operations and income and changes in shareholders’
equity for the fiscal year then ended.

 

(b)                                 The financial statements described in
Paragraph (a) above and the related schedules and notes thereto have been
prepared, throughout the periods involved, in accordance with the accounting
principles generally accepted in the Borrower’s Jurisdiction.

 

(c)                                  Since January 31, 2012, there has been no
Material Adverse Change.

 

8.15                        Compliance with Laws

 

The Borrower is in compliance with all Laws relating to the conduct of its
business as conducted as of the date hereof, except where noncompliance with
such Laws singly or in the aggregate would not reasonably be expected to result
in a Material Adverse Change.

 

8.16                        No Casualty

 

Neither the business nor the properties of the Borrower have been affected by
any fire, explosion accident, strike, lockout or other labor dispute, drought,
storm, hail, earthquake, embargo, act of God, civil commotion, terrorism or
other casualty (whether or not covered by insurance) that, either individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Change.

 

8.17                        Environmental Review

 

In the ordinary course of its business, the Borrower conducts an ongoing review
of the possible effects of local environmental Laws and standards on the
business, operations and properties of the Borrower and its subsidiaries, in the
course of which review it identifies and evaluates potential liabilities and
costs related thereto (including, without limitation, those with respect to any
clean-up or closure of properties, compliance with applicable operating
constraints, disposal of waste and possible liabilities to employees and other
Persons).  On the basis of this review, the Borrower has reasonably concluded
that such liabilities and costs are unlikely to result in a Material Adverse
Change.

 

8.18                        Relationship with Antisocial Forces

 

(a)                                  None of the directors, officers, managers
or other employees or consultants who control or have the ability to control the
Borrower (i) belong to, or have a direct or

 

18

--------------------------------------------------------------------------------


 

Indirect relationship with, any Antisocial Forces, (ii) have received any
commission from or have delegated any responsibilities to any Antisocial Forces,
or (iii) have provided, offered to fund, support or otherwise provide benefits
to any Antisocial Forces.

 

(b)                                 No member of any Antisocial Forces and no
Person under the control of any Antisocial Forces (i) has any relationship with,
(ii) owns any shares in, or (iii) is in a position to affect the business of,
the Borrower.

 

8.19                        ERISA Compliance

 

To the Borrower’s knowledge, neither the Borrower nor any of its affiliates has
incurred or could be subjected to any liability under the Employee Retirement
Income Security Act of 1974 (“ERISA”).  To the Borrower’s knowledge, the
consummation of the transactions contemplated by this Agreement will not
constitute or result in any non-exempt prohibited transaction under ERISA or any
substantially similar provisions under US federal, state or local laws, rules or
regulations.

 

8.20                        Full Disclosure

 

All information heretofore furnished by the Borrower to the Lender for purposes
of or in connection with this Agreement or any transaction contemplated hereby
is, and all such information hereafter furnished by the Borrower to the Lender
shall be, true and accurate in all material respects on the date such
information is or was (as applicable) furnished unless the Borrower clearly
states or certifies that a different date for determination of the truth and
accuracy of such information should apply, in which case the Borrower hereby
represents that such information is or was (as applicable) true and accurate as
of such different date so stated or certified.  The Borrower has either
(i) disclosed to the Lender in writing or (ii) included in its public filings
with the SEC, any and all facts (other than matters of a general economic
nature) which materially and adversely affect or may affect (to the extent
reasonably foreseeable by the Borrower at the time of such disclosure), the
business, operations or financial condition of the Borrower or the ability of
the Borrower to perform its obligations under this Agreement.

 

The representations and warranties of the Borrower made and given above in
Article 8 are continuing representations and warranties and shall survive the
execution of this Agreement and shall be deemed to be repeated and remade by the
Borrower on and as of the date of each Disbursement, in each case with reference
to the facts then existing.

 

Article 9                Specific Covenants

 

The Borrower covenants and agrees that as from the date of this Agreement and so
long as any amount payable hereunder remains outstanding:

 

9.1                               [Intentionally Omitted]

 

19

--------------------------------------------------------------------------------


 

9.2                               Consultation and Visit

 

If no Default or Event of Default under this Agreement has occurred and is
continuing, the Borrower shall, from time to time, upon the request of the
Lender with reasonable prior notice, consult with the Lender regarding the
status of its financial health and the implementation and administration of this
Agreement.  The Borrower shall, from time to time but no more than once per
calendar year, at the reasonable prior request of the Lender, permit
representatives or agents of the Lender access, during normal business hours and
at Lender’s expense, to inspect its premises and the books, accounts and records
of the Borrower for purposes related to this Agreement and, further, shall offer
to the Lender all reasonably necessary cooperation for such
inspection.                 While any Event of Default or Default that has
occurred and is continuing, the Borrower shall permit representatives or agents
of the Lender access, to inspect its premises and the books, accounts and
records of the Borrower at any time for purposes related to this Agreement and,
further, shall offer to the Lender all reasonably necessary cooperation for such
inspection.

 

9.3                               Records and Accounts

 

(a)                                    The Borrower shall (and the Borrower
shall procure that each of its consolidated subsidiaries shall) keep, its books
and records in accordance with sound business practices sufficient to allow the
preparation of financial statements in accordance with generally accepted
accounting principles.

 

(b)                                 The Borrower shall retain or cause to be
retained for at least three (3) years after the Final Disbursement Date,
information describing the use of proceeds of the Disbursements requested in
accordance with the Disbursement Procedures and shall permit representatives or
agents of the Lender to examine such information in accordance with Section 9.2.

 

9.4                               Information

 

The Borrower shall deliver, or cause to be delivered, to the Lender the
following reports and information:

 

(a)                                    reports and information reasonably
requested by the Lender from time to time for evaluation of the implementation
and administration of this Agreement;

 

(b)                                 as soon as available, but in no event later
than one hundred and twenty (120) days after the close of each fiscal year of
the Borrower, the audited consolidated balance sheet of the Borrower and its
consolidated subsidiaries, as of the close of such fiscal year, and the related
audited consolidated statements of income and consolidated cash flow statement
of the Borrower and its consolidated subsidiaries for such fiscal year, each of
the foregoing having been prepared in conformity with the accounting principles
generally accepted in the Borrower’s Jurisdiction; provided that the
availability on EDGAR or the internet within the time period specified above of
the Borrower’s annual report on Form 10-K for such fiscal year (together with
the Borrower’s annual report to shareholders, if any, prepared pursuant to
Rule 14a-3 under the Exchange Act) prepared in accordance with the requirements
therefor and

 

20

--------------------------------------------------------------------------------


 

filed with the Securities and Exchange Commission be deemed to satisfy the
requirements of this Section 9.4(b);

 

(c)                                  if the Borrower produces quarterly
financial statements, as soon as the same are available and in no event later
than sixty (60) days after the close of each of the first three (3) quarters of
each fiscal year of the Borrower: (i) the unaudited consolidated balance sheet
of the Borrower and its consolidated subsidiaries, as of the close of such
quarter, and (ii) the related unaudited consolidated statements of income and
consolidated cash flow statement of the Borrower and its consolidated
subsidiaries for the corresponding period of the Borrower’s fiscal year, ending
as of the close of such quarter, setting forth in the case of such consolidated
statements of income and consolidated cash flow statement in comparative form,
the figures for the corresponding quarter and the corresponding period of the
previous fiscal year; provided, that the availability on EDGAR or the internet
within the time period specified above of copies of the Borrower’s quarterly
report on Form 10-Q prepared in compliance with the requirements therefor and
filed with the SEC shall be deemed to satisfy the requirements of
Section 9.4(c);

 

(d)                                 within 20 Business Days of the furnishing of
a copy of or the making available on EDGAR or the internet of, as the case may
be, each quarterly report on Form 10Q pursuant to Section 9.4(c), a duly
completed Compliance Certificate in the form of Annex D, with appropriate
insertions, dated the date of such quarterly statements, containing a
computation of each of the financial ratios and restrictions and to the effect
that such Responsible Officer has not become aware of any Event of Default or
Default that has occurred and is continuing or, if there is any such event,
describing it and the steps, if any, being taken to cure it, and together with a
list of any SEC Filings filed with the SEC during such quarterly period;

 

(e)                                  Each set of financial statements and
Compliance Certificate delivered by the Borrower pursuant to this Article 9.4
shall be certified by a duly authorized senior financial officer or a more
senior corporate officer of the Borrower, as (i) fairly representing the
Borrower’s financial condition as of the date as of which each of those
financial statements was prepared and (ii) being in conformity wit h the
generally accepted accounting principles in the Borrower’s Jurisdiction; and

 

(f)                                    any other documents and information which
the Lender may reasonably request.

 

9.5                               Notification

 

(a)                                  The Borrower shall promptly after becoming
aware of the same, inform the Lender of any of the following which will not be
disclosed in the next applicable SEC Filings:

 

(i)                                     any event which would reasonably be
expected to result in a Material Adverse Change; or

 

(ii)                                  any material amendment to the articles of
incorporation, by-laws or other constituent documents of the Borrower; or

 

21

--------------------------------------------------------------------------------


 

(iii)                               any change to the legal name of the
Borrower, or

 

(iv)                              any violation of the items described in
Section 9.11(a) or 9.11(b) has occurred; or

 

(v)                                 any substantial change in the business
activities of the Borrower.

 

In the case of Item (ii) or (iii) above, the Lender may request that the
Borrower submit documents to evidence such amendments or changes (e.g., amended
constituent documents, amended commercial registry or amended seal or signature
certificate), and the Borrower shall submit such requested documents to the
Lender within five (5) Business Days.  In the case of Item (iv) above, the
Borrower shall take all actions reasonably necessary to mitigate, correct and
report such occurrence, under law or otherwise (such steps may include
termination or severance of the individual(s) involved).

 

(b)                                 The Borrower shall notify the Lender
promptly after becoming aware of the occurrence of any Default.

 

(c)                                  In the case of Paragraph (b) above,
representatives or agents of the Lender may review and investigate the assets,
documents, records and other materials of the Borrower in accordance with
Section 9.2 and the Borrower shall cooperate with such representatives or agents
of the Lender in conducting such review and investigation in accordance with
Section 9.2.

 

9.6                               Pari Passu

 

The obligations and liabilities of the Borrower under this Agreement are the
unconditional and general obligations of the Borrower and shall rank at least
pari passu with all other present or future unsecured and unsubordinated
Indebtedness (both actual and contingent) of the Borrower.

 

9.7                               Merger and Disposition of Assets

 

Without the prior written consent of the Lender,

 

(i) the Borrower shall not (and shall not allow any entity that it controls or
owns a majority of to) consent to, enter into or become a party to any merger,
consolidation or amalgamation with any other Person except to the extent any
entity that it controls or owns a majority of may (x) consolidate with or merge
with, or convey, transfer or lease substantially all of its assets in a single
transaction or series of transactions to, the Borrower or another such entity or
any other Person that will, after giving effect to the consummation of such
transaction, be owned or controlled by the Borrower and (y) convey, transfer or
lease all of its assets in compliance with the provisions of Section 9.7(ii);
provided that the foregoing restriction does not apply to the consolidation or
merger of the Borrower with, or the conveyance, transfer or lease of
substantially all of the assets of the Borrower in a single transaction or
series of transactions to, any Person so long as (1) the successor formed by
such consolidation or the survivor of such merger or the Person that acquires by
conveyance,

 

22

--------------------------------------------------------------------------------


 

transfer or lease substantially all of the assets of the Borrower, as the case
may be (the “Successor Corporation”), shall be a solvent corporation, limited
liability company or other limited liability entity organized and existing under
the laws of the United States of America, any State thereof or the District of
Columbia, (2) the Successor Corporation (if not the Borrower) agrees in writing
to assume all of the obligations of the Borrower under this Agreement, and
(iii) immediately after giving effect to such transaction no Default or Event of
Default would exist.  No such conveyance, transfer or lease of substantially all
of the assets of the Borrower shall have the effect of releasing the Borrower or
any Successor Corporation from its liability under this Agreement; and

 

(ii)                                  the Borrower shall not in any fiscal year
sell, lease or otherwise transfer, directly or indirectly, all or any
substantial part of its assets (whether in a single or a series of related or
unrelated transactions), with an economic value of more than 10% of Consolidated
Assets (as defined in the Credit Agreement) as of the end of the then most
recently ended fiscal year of the Borrower or to the extent the same could
reasonably be expected to result in a Material Adverse Change; provided that if
the net proceeds of any such transaction is applied to pay to Indebtedness of
the Borrower or any of its subsidiaries or to acquire, develop or maintain
assets used in the ordinary course of the business of the Borrower or any of its
subsidiaries then such transaction, only for the purpose of determining
compliance with this clause (ii) of this Section as of a date on or after such
net proceeds is so applied, shall be deemed not to be a transaction subject to
this clause (ii).

 

9.8                               Acquisitions

 

(a)                                  The Borrower shall not, and not permit any
subsidiary to conduct any Acquisition unless:

 

(i)                                             the business or division
acquired are for use, or the Person acquired is engaged, in a business which
would not cause the general nature of the business in which the Borrower and its
subsidiaries, taken as a whole, are engaged immediately after giving effect to
such Acquisition to be substantially changed from the general nature of the
business in which the Borrower and its subsidiaries, taken as a whole, are
engaged on or immediately prior to the date of this Agreement;

 

(ii)                                          immediately before and after
giving effect to such Acquisition, no Event of Default or Default shall exist;

 

(iii)                                       immediately after giving effect to
such Acquisition, the Borrower is in pro forma compliance with all the financial
ratios and restrictions set forth in Section 9.14; provided, that (x) the
Borrower shall calculate such pro forma compliance based upon the most-recent
trailing twelve month historical financial statements for the Borrower and the
target to be acquired, (y) all such information for the Borrower and the target
shall be used and shall comply with the defined terms (such as, for example,
Consolidated Net Income) used in this Agreement to calculate, among other
things, financial covenants, and (z) the following formula shall be used to
determine the target’s EBITDA: Consolidated Net Income plus, to the extent
deducted in determining such Consolidated Net Income, interest expense, income
and franchise tax expense, depreciation and amortization;

 

23

--------------------------------------------------------------------------------


 

(iv)                                      in the case of the Acquisition of any
Person, the board of directors or similar governing body of such Person has
approved such Acquisition prior to the occurrence thereof ;

 

(v)                                         to the extent available, reasonably
prior to such Acquisition, the Lender shall have received complete executed or
conformed copies of each material document, instrument and agreement to be
executed in connection with such Acquisition together with all lien search
reports and lien release letters and other documents as the Lender may require
to evidence the termination of liens on the assets or business to be acquired
(except to the extent the Borrower or a subsidiary is assuming such liens
pursuant to the Acquisition);

 

(vi)                                      to the extent available, Borrower
shall use reasonable efforts prior to such Acquisition to provide the Lender an
acquisition summary with respect to the Person and/or business or division to be
acquired, such summary to include a reasonably detailed description thereof
(including financial information) and operating results (including financial
statements for the most recent 12 month period for which they are available and
as otherwise available), the terms and conditions, including economic terms, of
the proposed Acquisition, and the Borrower’s calculation of pro forma EBITDA
relating thereto; and

 

(vii)                                   if the Acquisition is structured as a
merger, the Borrower or a subsidiary is the surviving entity;

 

provided, that clauses (v) and (vi) shall apply only if the consideration paid
in connection with the Acquisition is greater than $25,000,000.

 

All capitalized terms which are used in this Article 9.8 that are not defined in
Article 1.1 of this Agreement shall have the same meanings as provided in
Article 1.01 of the Credit Agreement.

 

9.9                               Negative Pledge

 

The Borrower shall not, without the prior written consent of the Lender, create,
suffer to exist, or permit to subsist any Encumbrance upon all or any part of
its present or future undertakings, assets, or revenues, except for:

 

(a)                                  any such Encumbrance created in the
ordinary course of the Borrower’s commercial transactions;

 

(b)                                 any Encumbrance in existence as of the date
hereof and disclosed by the Borrower in writing prior to the date hereof; and

 

(c)                                  any Encumbrance in favor of the lenders
under the Credit Agreement (or their agent or other designee) securing the
obligations under the Credit Agreement and the other Loan Documents (as defined
in the Credit Agreement) and any other Encumbrance permitted under the Credit
Agreement.

 

24

--------------------------------------------------------------------------------


 

9.10                        Confidentiality

 

The Borrower shall treat this Agreement as confidential and shall not disclose
to any Person any provision of or information regarding this Agreement, without
the prior written conse nt of the Lender, except to the extent that such
disclosure is required by applicable Law (for the avoidance of doubt the public
filing of this Agreement with the SEC and any other disclosure to any Person
pursuant to any applicable law, rule or regulation is understood by the parties
to be required by applicable law).

 

9.11                        Compliance with Laws, etc.

 

(a)                                  The Borrower shall comply with all Laws
applicable to its business (including all anti-corruption, anti-terrorism and
anti-money laundering laws referenced under Section 8.13 of this Agreement) and
with all covenants and other obligations contained in any material agreements to
which it is a party or to which its assets are subject, except where the failure
to do so could not reasonably be expected to result in a Material Adverse
Change.

 

(b)                                 The Borrower shall not engage, directly or
indirectly, in any of the following activities;

 

(i)                                     any demand or claim under the threat of
violence;

 

(ii)                                  any unreasonable demand or claim under the
threat of actions that are not legally permissible;

 

(iii)                               any blackmail or assault, physically or
orally; or

 

(iv)                              any obstructive activities, including but not
limited to disseminating false information or fraudulent activities for the
purpose of harming the Lender’s creditworthiness or impeding the Lender’s
business.

 

9.12                        Insurance

 

The Borrower shall maintain with responsible insurance companies, such insurance
coverage as may be required by any law or governmental regulation or court
decree or order applicable to it and such other insurance, to such extent and
against such hazards and liabilities, as is customarily maintained by companies
similarly situated.

 

9.13                        PATRIOT Act Records

 

Lender hereby notifies Borrower that in order to comply with the PATRIOT Act,
the Lender may obtain, verify and record information that identifies Borrower,
which information includes the name and address of Borrower and other
information that will allow Lender to identify Borrower in accordance with the
PATRIOT Act.

 

25

--------------------------------------------------------------------------------


 

9.14                        Financial Covenants

 

The Borrower shall maintain following financial ratios and financial performance
standards:

 

(a)                                  the Borrower’s Fixed Charge Coverage Ratio
for any Computation Period shall be equal to or greater than 1.50 to 1.00;

 

(b)                                 the Borrower’s Net Worth at all times shall
be equal to or greater than the sum of (i) $850,000,000 plus (ii) 50% of its
Consolidated Net Income earned in each Fiscal Quarter (if positive) beginning
with the quarter ending August 31, 2011 plus (iii) 50% of Net Cash Proceeds
resulting subsequent to the date of this Agreement from the issuance of any
Equity Interests or the conversion of any instrument evidencing Debt into an
Equity Interest; and

 

(c)                                  the Borrower’s Adjusted Total Debt to
EBITDA Ratio for any Computation Period shall not be greater than 3.50 to 1.00.

 

All capitalized terms which are used in this Article 9.14 that are not defined
in Article 1.1 of this Agreement shall have the same meanings as provided in
Article 1.01 of the Credit Agreement.

 

The Borrower hereby represents and warrants that it has provided the Lender a
complete copy of the Credit Agreement that is true and accurate in all respects
as of the date hereof.  The Borrower hereby covenants that it shall promptly
provide the Lender with any amendment to the Credit Agreement if such amendment
will not be disclosed in the next applicable SEC Filings.

 

9.15                        Business Activities

 

The Borrower shall not, and shall not permit any of its subsidiaries to, engage
in any business if, as a result, the general nature of the business in which the
Borrower and its subsidiaries, taken as a whole, would then be engaged would be
substantially changed from the general nature of the business in which the
Borrower and its subsidiaries, taken as a whole, are engaged on the date of this
agreement.

 

Article 10                                        Conditions Precedent

 

10.1                        Conditions Precedent to First Disbursement

 

This Agreement shall come into effect on the date hereof; provided, however,
that the Lender shall be under no obligation hereunder and no Disbursement
hereunder will be made by the Lender, unless the Lender has received the
following documents (c), (d), (e) and (f) on the date hereof, and the following
documents (a), (b), (g) and (h) by five Business Days prior to the date of the
first Disbursement, each in form and substance reasonably satisfactory to it:

 

(a)                                  this Agreement or counterparts hereof duly
executed by the Borrower as of the date hereof, and delivered to the Lender,
together with all annexes and exhibits hereto, and duly executed versions of any
other related documents;

 

26

--------------------------------------------------------------------------------


 

(b)                                 the legal opinion of an independent legal
counsel to the Borrower, in the form set out in Annex C and otherwise in form
and substance reasonably acceptable to the Lender;

 

(c)                                  evidence documenting the authority of each
person (i) who has signed this Agreement on behalf of the Borrower, and (ii) who
will act as representative of the Borrower in relation to the implementation and
administration of this Agreement, including the signing and/or certification of
any information and documentation regarding the Borrower as required by this
Agreement (such documentary evidence to include the specimen of signature of
each such person and certificate of incumbency);

 

(d)                                 a copy of the articles of incorporation,
by-laws and other constituent documents of the Borrower, certified as true,
complete and up-to-date by a duly authorized officer of the Borrower;

 

(e)                                  a copy of the resolutions of the Borrower’s
board of directors approving and authorizing the execution and implementation by
the Borrower of this Agreement, which copy shall be certified as true and
complete by a duly authorized officer of the Borrower;

 

(f)                                    [Intentionally Omitted]

 

(g)                                 evidence that all fees and expenses
(including all stamp duties) then due and payable by the Borrower under this
Agreement, if any, have been paid;

 

(h)                                 such other documents, evidence, materials
and information (financial or otherwise) which the Lender may reasonably request
in relation to this Agreement or the Borrower;

 

(i)                                     at least 10 days prior to the first
disbursement, the Lender shall have received all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations (including
the PATRIOT Act if deemed applicable by the Lender); and

 

(j)                                     no Exemption Event has occurred and is
continuing.

 

10.2                        Conditions Precedent to Each Disbursement

 

Notwithstanding anything contained in this Agreement to the contrary, the
obligation of the Lender to make each and every Disbursement hereunder shall at
all times be subject to the following conditions precedent as of the date of
such Disbursement:

 

(a)                                  no Default has occurred and is continuing
or would result from the making of such Disbursement;

 

(b)                                 no event which constitutes a default or
which, with the giving of notice or lapse of time or both, would, unless cured
or waived, become a default, has occurred under any

 

27

--------------------------------------------------------------------------------


 

other agreement involving the borrowing of money or the extension of credit
between the Borrower and the Lender;

 

(c)                                  all representations and warranties made or
given by the Borrower or other Persons herein are and remain true and accurate
in all material respects;

 

(d)                                 the Borrower has provided to the Lender a
certificate dated as of the date of such Disbursement signed by a duly
authorized officer of the Borrower certifying as to the matters set forth in
Paragraphs (a) through (d) above;

 

(e)                                  the Borrower has provided to the Lender
such other documents, evidence, materials and information (financial or
otherwise) which the Lender may reasonably request in relation to this Agreement
or the Borrower; and

 

(f)                                    no Exemption Event has occurred and is
continuing.

 

Article 11                                                Events of Default

 

Upon the occurrence of any of the following events (each being an “Event of
Default”):

 

(a)                                  the Borrower fails to pay any amount of
principal when such amount  is due and payable by it under this Agreement, or
the Borrower fails to pay any amount of interest or any other amount due
hereunder within 5 days of the date when such amount is due and payable by it
under this Agreement; or

 

(b)                                 [intentionally omitted]; or

 

(c)                                  the Borrower fails to observe or perform
any other term, condition, covenant or provision of this Agreement or is
otherwise in breach hereof and such failure continues for 30 days; or

 

(d)                                 the occurrence of any event which
constitutes a default or which, with the giving of notice or lapse of time or
both, would, unless cured or waived, become a default, under any other agreement
involving the borrowing of money or the extension of credit between the Borrower
and the Lender for an amount equal or greater than USD20,000,000 (or its
equivalent in another currency); or

 

(e)                                  any representation or warranty made or
deemed made by the Borrower herein or in any Disbursement Request is incorrect
or untrue in any material respect when made or given or deemed made or given; or

 

(f)                                    (i) any other Indebtedness of the
Borrower is not paid when due and payable for any reason; (ii) any other
Indebtedness of the Borrower becomes or is capable of being declared or becoming
due and payable or repayable prior to its stated maturity; or (iii) any
guarantee, indemnity or other contingent liability given or owed by the Borrower
is not honored when due and payable, unless the underlying liability in respect
thereof is being contested in good faith by the Borrower; unless in each case,
the aggregate

 

28

--------------------------------------------------------------------------------


 

amount of such Indebtedness or liability is less than US$20,000,000 or its
equivalent in any other currency; or

 

(g)                                 the Borrower is unable to pay, or admits its
general inability to pay to any creditor, or takes any step inconsistent with an
ability to pay its debts as they fall due and payable; or

 

(h)                                 the Borrower ceases, or threatens to cease,
to carry on its business or any substantial part thereof, or the Borrower
disposes of, or has all or any substantial part of its properties or assets
seized or appropriated; or

 

(i)                                     [Intentionally Omitted];

 

(j)                                     (i) the Borrower applies for or consents
to the appointment of any liquidator, receiver, trustee, administrator or
similar official for itself or all or any part of its assets; (ii) such
liquidator, receiver, trustee, administrator or similar official is appointed
without the application or consent of the Borrower and such appointment
continues undischarged for thirty (30) days; (iii) the Borrower institutes any
bankruptcy, insolvency, arrangement, readjustment, compromise or rescheduling of
debt, dissolution, liquidation, winding up or similar executory or judicial
proceeding relating to it under the Laws of any jurisdiction; or (iv) any such
proceeding is instituted against the Borrower and remains undismissed or
undischarged for thirty (30) days; or

 

(k)                                  this Agreement ceases to constitute, or the
Borrower asserts in writing that this Agreement has ceased to constitute, a
valid, binding and enforceable obligation of the Borrower; or

 

(l)                                     [intentionally omitted]; or

 

(m)                               any license, consent, approval or
authorization of, or any filing or registration with, any Governmental Agency
necessary or advisable for the validity or enforceability of this Agreement or
the performance by the Borrower of its obligations under this Agreement or under
any agreement, document or instrument required hereunder or thereunder or the
admissibility into evidence of the same, is revoked, not issued or timely
renewed, or ceases to remain in full force and effect; or

 

(o)                                 the Borrower repudiates this Agreement in
writing;

 

then the Lender may at any time, by written notice to the Borrower, cancel the
Facility and/or suspend any Disbursement and/or cancel any further Disbursement
and/or declare the Loan, together with all accrued interest as well as any other
amount outstanding hereunder, to be immediately due and payable, whereupon the
same shall (as the case may be) immediately be cancelled or suspended or become
immediately due and payable, without any further notice or formality.

 

29

--------------------------------------------------------------------------------


 

Article 12                              Taxes, Fees and Expenses

 

12.1                        Taxes

 

(a)                                  Any Payment by the Borrower shall be made
free and clear and without any deduction or withholding of any Tax assessed or
assessable with respect to the Lender; provided, however, that if the Borrower
is required by the Law to make any such deduction or withholding from any
Payment, the Borrower shall:

 

(i)                                     increase the amount of such Payment as
may be necessary so that the amount received by the Lender, after all such
withholdings and deductions, is equal to the amount the Lender would have
received had no such withholding or deductions been made; and

 

(ii)                                  pay directly the full amount required to
be deducted or withheld to the relevant tax or other authority within the time
allowed under the applicable Law; and within thirty (30) days thereafter provide
the Lender with an official receipt or receipts from the relevant authorities
for the full amount paid.

 

(b)                                 The Borrower shall pay all Taxes (not only
those in the form of deductions or withholdings) imposed on the Lender with
respect to any Payment.

 

12.2                        Indemnification for Taxes, Fees and Expenses

 

The Borrower shall be responsible for, pay or cause to be paid and indemnify the
Lender from and against all of the following:

 

(a)                                  any and all court taxes; stamp,
registration or filing duties or similar fees or expenses (other than Taxes
reimbursable by the Borrower pursuant to Article 12.1 above); and any penalty or
interest with respect thereto which may be imposed by any Law or Governmental
Agency in connection with the execution, delivery, performance, admissibility in
evidence or enforcement of this Agreement or the obtaining and/or enforcing of
any judgment or award given in respect hereof or thereof;

 

(b)                                 any and all banking charges and fees, if
any, incurred in connection with the Disbursements hereunder and the payment,
repayment or prepayment of principal, interest or any other amounts due and
payable to the Lender under this Agreement; and

 

(c)                                  any and all losses, costs, expenses and
liabilities (including, but not limited to, swap break costs) which the Lender
may sustain or incur as a consequence of all or any of:

 

(i)                                     any Disbursement not being made strictly
in accordance with the Disbursement Procedures or the intended amount of
Disbursement being increased or decreased for any reason (including, without
limitation, the non-fulfillment of any of the conditions precedent set forth in
Article 10 above or any other term or condition of this Agreement or any failure
by the Borrower to meet its obligations with respect to the Disbursement
Procedures),

 

30

--------------------------------------------------------------------------------


 

excluding variance of Disbursements due to reasons solely attributable to the
Lender;

 

(ii)                                  any default in the punctual payment
(including, without limitation, any failure to make any prepayment when agreed)
by the Borrower of any amounts due and payable under this Agreement;

 

(iii)                               any accelerated payment as a result of the
exercise by the Lender of its rights under this Agreement; and

 

(iv)                              any prepayment of the Loan or any part thereof
(other than a prepayment made pursuant to Article 7.2 above);

 

provided, however, that in the case of Paragraph (c), the Lender shall have
delivered to the Borrower a certificate setting forth such losses, costs,
expenses and liabilities, which certificate shall be conclusive and binding upon
the Borrower in the absence of manifest error.

 

12.3                        Expenses

 

The Borrower shall, whether or not any Disbursement is made hereunder, pay to
the Lender on demand all reasonable expenses incurred by the Lender, including,
but not limited to, legal fees and expenses of counsel and translation,
communication, travel, accommodations and all other out-of-pocket expenses, in
connection with the negotiation, preparation, execution, delivery,
administration and implementation of this Agreement, and any waiver or consent
hereunder or thereunder or any amendment hereof or thereof or any default
(including Default) or alleged default (including Default) hereunder or
thereunder. The Lender shall provide to the Borrower a reasonably detailed
written statement of such expenses.

 

12.4                        Expenses for Enforcement

 

The Borrower shall pay to the Lender, on demand, all expenses, including, but
not limited to, legal fees and expenses of counsel, incurred by the Lender in
contemplation of, or in connection with any Event of Default or the enforcement
of, or the preservation or perfection of any of its rights under this Agreement
(including, without limitation, in connection with any collection, bankruptcy,
insolvency or other enforcement proceeding resulting from or in connection with
an Event of Default).

 

12.5                        Relevant Currency

 

All amounts payable by the Borrower under this Article 12 in respect of any tax,
duty, penalty, fee, expense, charge, interest, loss, cost or liability shall be
payable in the currency in which such tax, duty, penalty, fee, expense, charge,
interest, loss, cost or liability is denominated or, if the Lender so requests,
in any other currency at the current exchange rate specified by the Lender (such
denominated or other currency being herein referred to as the “Relevant
Currency”).

 

31

--------------------------------------------------------------------------------


 

12.6                        Payment of Taxes, Fees and Expenses

 

Any and all amounts payable to the Lender by the Borrower under this Article 12
shall be payable no later than thirty (30) days after the Lender makes demand
therefor to the Borrower.

 

Article 13                              Governing Law and Jurisdiction

 

13.1                        Governing Law

 

This Agreement shall be governed by and construed in accordance with the Laws of
the state of New York, USA without regard to choice of law rules (other than
Section 5-1401 and Section 5-1402 of the New York General Obligations Law) to
the extent the application of the laws of another jurisdiction would be required
thereby.

 

13.2                        Good Faith Consultation

 

In the event of a dispute between the parties hereto arising out of or in
connection with this Agreement, both parties undertake to use their reasonable
best efforts to resolve such dispute through consultation in good faith and with
mutual understanding; provided, however, that such consultation shall not
prejudice the exercise of any right or remedy of either party hereto in respect
of such dispute.

 

13.3                        Submission to Jurisdiction

 

Any dispute, controversy or difference which may arise between the parties
hereto, related to this Agreement may be brought before a court in New York
shall be brought in the US federal or New York state courts located in New York
City as the court of first instance.  The Borrower irrevocably and
unconditionally submits to the non-exclusive jurisdiction of the US federal and
New York state courts located in New York City, in relation to any Dispute.  The
Borrower irrevocably waives all rights it may now have or hereafter acquire to
assert any claim that any US federal or New York state court located in New York
City is an inconvenient forum.  The foregoing shall be without prejudice to the
Lender’s right to commence any legal action or proceeding in the courts of any
competent jurisdiction (including, but not limited to the US federal and New
York state courts located in New York City), and the Borrower hereby agrees that
the Lender shall have the absolute discretion to determine the appropriate forum
in which to bring such legal action or proceeding.

 

13.4                        [Intentionally Ommitted]

 

32

--------------------------------------------------------------------------------


 

Article 14                              Miscellaneous

 

14.1                        No Release

 

No claim or dispute arising out of and/or in connection with any other contract
or agreement, shall have any effect, other than as prescribed herein, upon the
Borrower’s obligations under this Agreement, nor shall the same be deemed in any
way to result in a release of the Borrower from its obligations hereunder or
thereunder, all of the Borrower’s such obligations being absolute and
unconditional.

 

14.2                        No Waiver, Remedies Cumulative

 

The Lender shall not be deemed to have waived any right hereunder due to any
failure or delay on its part in exercising any of its rights hereunder, nor
shall any single or partial exercise of any right hereunder by the Lender
preclude any further exercise of such right or the exercise of any other right. 
Only a waiver by a duly authorized representative of the Lender, in writing, of
a right of the Lender shall be effective.  The Lender’s rights and remedies
provided herein are cumulative and not exclusive of any other right or remedy
provided by Law.

 

14.3                        Partial Illegality

 

If at any time any provision herein is held invalid, illegal or unenforceable in
any respect under the Laws of any jurisdiction, the validity, legality and
enforceability of any other provision herein shall not be affected or impaired
thereby.

 

14.4                        Change of Evidence of Authority

 

In the event of any change in the matters referred to in the evidence
documenting the authority as to the Borrower (as provided for in Paragraph
(c) of Article 10.1 above), the Borrower shall promptly notify the Lender in
writing of such change and, at the same time, shall furnish to the Lender
evidence documenting such change as well as the appropriate specimen of
signatures and certificates of incumbency in respect of the new person(s), if
such change involves replacement of or addition to the person(s) referred to in
said Paragraph (c) of Article 10.1 above.

 

The Lender may rely upon and refer to the documentary evidence, authenticated
specimen of signatures and certificates of incumbency received from the Borrower
until such time as the Lender receives written notice from the Borrower of any
such change as well as the relevant evidence documenting such change.

 

14.5                        Communications

 

(a)                                  Unless otherwise specified herein, all
notices, requests, demands and other communications to or upon the parties to
this Agreement (including, but not limited to, notifications to be made by the
Borrower pursuant to Article 9.5 above) shall be given or made (i) by personal
delivery, (ii) by facsimile or (iii) by internationally recognized courier
services at or to the facsimile numbers or addresses specified below or at such
other facsimile number or address as a party hereto may designate by written
notice to the other party hereto:

 

If to the Borrower:  1100 N. Wood Dale Road

 

33

--------------------------------------------------------------------------------


 

Wood Dale, Illinois 60191

Attention: Richard J. Poulton, Chief Financial Officer

Telephone no: 630-227-2075

Facsimile no: 630-227-2039

 

With a copy to:

 

1100 N. Wood Dale Road

Wood Dale, Illinois 60191

Attention: Robert J. Regan, General Counsel

Telephone no: 630-227-2050

Facsimile no: 630-227-2059

 

If to the Lender:   Development Bank of Japan Inc.

9-1, Otemachi 1-chome, Chiyoda-ku, Tokyo, 100-0004 Japan

Attention: Kosuke Awatsu, Associate

Telephone no.:    81-3-3244-1896

Facsimile no.:     81-3-3270-2478

 

Notices, requests, demands or other communications given or made as aforesaid
shall be deemed duly given or made as follows:  (i) when personally delivered,
when actually delivered, (ii) when by facsimile, when transmitted to the
facsimile number referred to in this Paragraph (a) and confirmation of receipt
is received; and (iii) when by internationally recognized courier service, as of
the date and time stated on the registered mail or courier receipt as being the
date and time that the documents were delivered to the recipient.

 

(b)                                 In the event that any notice, request,
demand or other communications given pursuant to Paragraph (a) above is delayed
or is not received by the receiving party due to the receiving party’s failure
to notify the other party of a change in its address, telephone number or
facsimile number, such notice, request, demand or other communications shall be
deemed as having been received by the receiving party at the time when it
ordinarily would be so received.

 

14.6                        Assignment

 

(a)                                  This Agreement shall be binding upon and
inure to the benefit of the Borrower, the Lender and their respective successors
and assigns.

 

(b)                                 The Borrower may not assign all or any
portion of its rights or obligations hereunder to any Person in any manner
whatsoever, without the prior written consent of the Lender.

 

(c)                                  With the prior written consent of the
Borrower (which shall not be unreasonably withheld), the Lender may assign to
one or more assignees all or any portion of its rights and obligations under
this Agreement; provided that no such consent of the Borrower shall be required
when an Event of Default exists.

 

34

--------------------------------------------------------------------------------


 

14.7                         Set-off

 

The Lender may set off any obligation (whether or not matured) owed by the
Lender to the Borrower against any matured obligation owed to it by the Borrower
under this Agreement regardless of the place of payment, booking branch or
currency of either obligation.  If the obligations are in different currencies,
the Lender may convert either obligation at the market rate of exchange in its
ordinary course of business for the purpose of the set-off.

 

14.8                        Amendment

 

Except as otherwise expressly provided in this Agreement, no amendment of any
provision of this Agreement shall be effective unless such amendment is signed
in writing by the respective duly authorized representatives of the Lender and
the Borrower.

 

14.9                        Entire Agreement

 

This Agreement constitute the entire agreement between the parties hereto with
respect to the subject matter hereof and thereof and supersede all previous
agreements and understandings, whether oral or written, among the Borrower and
the Lender with respect to the subject matter hereof.  No agreement or
understanding amending this Agreement shall be binding upon any Party unless set
forth in a written document which expressly refers to this Agreement and which
is signed and delivered by duly authorized representatives of the Lender and the
Borrower.

 

14.10                 No Fiduciary Relationship

 

The Borrower acknowledges that the Lender has no fiduciary relationship with, or
fiduciary duty to, the Borrower arising out of or in connection with this
Agreement and that the relationship between the Lender and the Borrower is
solely that of creditor and debtor. This Agreement does not create a joint
venture between the parties hereto.

 

14.11                 Waivers of Jury Trial

 

THE BORROWER AND THE LENDER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL
BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND FOR ANY
COUNTERCLAIM ASSERTED HEREIN.

 

14.12                 Use of English Language

 

Any translation of this Agreement into another language shall have no
interpretive effect. All documents or notices to be delivered by any party
hereto pursuant to or in connection with this Agreement shall be in the English
language or, if any such document or notice is not in the English language,
accompanied by an English translation thereof, and the English language version
of any such document or notice shall control for all purposes of and under this
Agreement.

 

35

--------------------------------------------------------------------------------


 

14.13                 Counterparts

 

This Agreement may be executed in any number of counterparts, each of which will
be deemed to be an original and all of which together will constitute one and
the same instrument and the parties hereto agree that receipt by fax of an
executed copy of this Agreement will be deemed to be receipt of an original.

 

36

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower and the Lender, acting through their respective
duly authorized representatives, have caused two original of this Agreement to
be duly executed in the English language and signed in their respective names as
of the day of the Borrower’s signing, and the Lender will retain possession of
each original.

 

 

AAR CORP.

 

 

By:

/s/ Michael Carr

 

Title:

Vice President – Tax & Treasurer

 

 

 

 

Signing Date

March 9, 2012

 

Signed At

Wood Dale, IL USA

 

 

37

--------------------------------------------------------------------------------


 

Development Bank of Japan Inc.

 

 

By:

/s/ Toru Hashimoto

 

Name:

Toru Hashimoto

 

Title:

President and Chief Executive Officer

 

 

 

 

Signing Date

March 9, 2012

 

Signed At

Tokyo, Japan

 

 

38

--------------------------------------------------------------------------------


 

Annex A Disbursement

 

Procedures

 

Each Disbursement under this Agreement shall, unless otherwise agreed in writing
by the parties to this Agreement, be made in accordance with the procedures set
forth in this Annex A.

 

1.             Borrower’s Account

 

The Borrower shall designate in the Disbursement Request a US Dollar bank
account opened in the Borrower’s name and established and maintained for purpose
of receiving Disbursements to be made under this Agreement (hereinafter referred
to as the “Borrower’s Account”).  For the avoidance of doubt, the Borrower may
designate an already existing bank account to serve as the Borrower’s Account.

 

2.             Disbursement Request

 

2.1          If the Borrower is seeking a Disbursement, the Borrower shall, at
least five (5) Business Days prior to the desired date for such Disbursement,
submit to the Lender a duly completed Disbursement Request in the form attached
hereto as Form 1 (hereinafter referred to as the “Disbursement Request”), duly
signed by the authorized representative of the Borrower.

 

2.2          The amount of Disbursement requested shall be a minimum of US$
10,000,000.00 and an integral multiple of US$ 10,000,000.00units of the Eligible
Currency.

 

2.3          The Disbursement Request shall be reviewed by the Lender as to its
compliance with the provisions of this Agreement.  If the making of the
Disbursement requested by the Disbursement Request would result in a breach of
this Agreement, or if the Disbursement Request itself would be a breach or would
result in a breach of this Agreement, the Lender may refuse to make the
requested Disbursement or, at its sole discretion, change or determine the
amount and/or date of the Disbursement so that no such breach occurs.

 

3.             Disbursement

 

3.1          Subject to Section 2.3 above, the Lender shall make the requested
Disbursement to the Borrower, in the Eligible Currency, on the date specified in
the Disbursement Request.  Such Disbursement shall be made by means of
electronic funds transfer into the Borrower’s Account in accordance with this
Agreement; provided, however, that, if the specified date for Disbursement is
not a Business Day, the Disbursement shall be made on the immediately succeeding
Business Day.

 

3.2          Instruction by the Lender to the Lender’s Bank (as defined below)
for an electronic funds transfer denominated in the Eligible Currency into the
Borrower’s Account shall be

 

1

--------------------------------------------------------------------------------


 

from the date of such instruction, result in a valid and binding obligation of
the Borrower to repay the corresponding amount of the Loan and to pay interest
thereon and any other amounts payable hereunder in relation thereto.  For the
avoidance of doubt, the Lender shall not be responsible or liable for any cost,
expense, damage or loss which the Borrower may incur in connection with any
delay in the electronic funds transfer to the Borrower’s Account after the
Lender’s instruction to the Lender’s Bank and the Borrower shall not seek any
compensation or make other claims to the Lender in connection with such delay,
unless it is clearly demonstrated and proved that such delay was solely
attributable to the Lender’s fault. For purposes of this Section 3.2, the term
“Lender’s Bank” means a bank with which the Lender maintains funds sufficient to
make the Disbursements of the Facility under this Agreement.

 

3.3          Only one loan may be requested in a Disbursement Request.

 

4.             General

 

Upon the making of each Disbursement, the amount of the Facility shall be
reduced by the amount of such Disbursement.  Any provision of this Agreement to
the contrary notwithstanding, the Lender shall not be required to make any
Disbursement hereunder if, as a result thereof, the amount of the Facility (as
so reduced by Disbursement, if any) would thereby be exceeded.

 

2

--------------------------------------------------------------------------------


 

(Form 1)

 

Disbursement Request

 

Date:    

 

To:          Development Bank of Japan Inc.

Corporate Finance Department, Division 1

9-1, Otemachi 1-chome, Chiyoda-ku,

Tokyo 100-0004 Japan

Attn: Kosuke Awatsu

 

Re:          DBJ Loan to AAR CORP.

 

Gentlemen:

 

In accordance with Section 2 of Annex A to the Loan Agreement dated March 9,
2012 (hereinafter referred to as the “Loan Agreement”), we hereby request that
you make a Disbursement in the amount specified below.  Capitalized terms used
but not defined herein shall have the meanings given to them in the Loan
Agreement.

 

Date of Disbursement:

Disbursement Amount in the Eligible Currency:

 

Please make a Disbursement in the above-mentioned amount by means of an
electronic funds transfer into the following bank account:

 

Beneficiary
Bank

Bank Name

 

Branch Name

 

Branch Address

 

Bank Code

(SWIFT Code / USA-ABA No. / UK-Sort Code / Australia-BSB /

Germany-BLZ/ IBAN

Code etc.)

 

Beneficiary’s Account Number

 

Beneficiary’s Name

 

Beneficiary’s Address

 

Location(Country name) of Beneficiary’s

head office

 

Message to Beneficiary

 

Other instructions (If any)

 

 

1

--------------------------------------------------------------------------------


 

We hereby certify to the Lender that, as at the date hereof, neither an Event of
Default nor an event or circumstance which, with the lapse of time, the giving
of notice, the making of any determination or any combination of any of the
foregoing, would constitute an Event of Default, has occurred and is continuing
or would result from the making of such Disbursement.  We further hereby certify
to the Lender that, as of the date hereof, all representations and warranties
made or given by the Borrower or other Persons in the Loan Agreement are true
and accurate in all material respects.

 

 

Yours faithfully,

 

 

 

 

 

(authorized signature)

 

Name:

 

Title:

 

2

--------------------------------------------------------------------------------


 

Annex B

 

Amortization Schedule

 

No.

 

Payment Dates

 

Amount in Eligible Currency

 

 

 

 

 

 

 

1.

 

June 1, 2012

 

$

5,000,000.00

 

 

 

 

 

 

 

2.

 

December 1, 2012

 

$

5,000,000.00

 

 

 

 

 

 

 

3.

 

June 1, 2013

 

$

5,000,000.00

 

 

 

 

 

 

 

4.

 

December 1, 2013

 

$

5,000,000.00

 

 

 

 

 

 

 

5.

 

June 1, 2014

 

$

5,000,000.00

 

 

 

 

 

 

 

6.

 

December 1, 2014

 

$

5,000,000.00

 

 

 

 

 

 

 

7.

 

June 1, 2015

 

$

5,000,000.00

 

 

 

 

 

 

 

8.

 

December 1, 2015

 

$

5,000,000.00

 

 

 

 

 

 

 

9.

 

June 1, 2016

 

$

5,000,000.00

 

 

 

 

 

 

 

10.

 

December 1, 2016

 

$

5,000,000.00

 

 

 

 

 

 

 

Total

 

$

50,000,000.00

 

 

1

--------------------------------------------------------------------------------


 

Annex C

 

Legal Opinion of

Independent Legal Counsel to Borrower Form

 

See Attached

 

1

--------------------------------------------------------------------------------


 

March [    ], 2012

 

To: Development Bank of Japan Inc.

 

Ladies and Gentlemen:

 

We have acted as special counsel to AAR CORP., a Delaware corporation (the
“Borrower”), in connection with the Loan Agreement, dated as of March [     ],
2012, by and among the Borrower and you (the “Agreement”). This opinion letter
is being delivered at the request of the Borrower pursuant to Section 10.1(b) of
the Agreement. Capitalized terms used in this opinion letter that are defined in
the Agreement and not otherwise defined in this opinion letter shall have the
meanings given to them in the Agreement.

 

In connection with this opinion letter, we have examined the following documents
(the documents described in (i) and (ii) below are collectively called the
“Transaction Documents”):

 

(i)            an executed copy of the Agreement;

 

(ii)           an executed copy of the Fee Letter, dated as of March [    ]
2012, from the Borrower and acknowledged and agreed by you;

 

(iii)          a copy of the certificate of incorporation of the Borrower and
all amendments thereto, certified by the Secretary of State of Delaware;

 

(iv)          a copy of the amended and restated by-laws of the Borrower,
certified by the Assistant Secretary of the Borrower;

 

(v)           a copy of the unanimous written consent of the board of directors
of the Borrower, including without limitation the portion thereof entitled
“Approval of Credit Agreement with the Development Bank of Japan”, authorizing
the execution and delivery by the Borrower of the Transaction Documents and
performance by the Borrower of the transactions contemplated thereby, certified
by the Assistant Secretary of the Borrower;

 

(vi)          a certificate of the Assistant Secretary of the Borrower as to the
incumbency and specimen signatures of the officers of the Borrower executing the
Transaction Documents to which it is a party;

 

(vii)         a certificate of the Secretary of State of Delaware as to the
corporate existence and good standing of the Borrower;

 

--------------------------------------------------------------------------------


 

(viii)        a certificate of the Secretary of State of Illinois as to the due
qualification of the Borrower to transact business as a foreign corporation and
the good standing of the Borrower.

 

In making our examination, we have assumed the genuineness of all signatures
(other than the signatures of the officers of the Borrower executing the
Transaction Documents), the authenticity of all documents submitted to us as
originals, the conformity with the originals of all documents submitted to us as
copies and the legal capacity of all natural persons. As to matters of fact
material to our opinions in this letter, we have relied on certificates and
statements from managers, officers and other employees of the Borrower, public
officials and other appropriate persons and on the representations made in the
Transaction Documents.

 

In rendering the opinions in this letter we have assumed, except to the extent
expressly set forth in and covered by our opinions below, that (i) each party to
each of the Transaction Documents (a) is validly existing and in good standing
under the laws of its jurisdiction of organization, (b) has full power and
authority to execute the Transaction Documents to which it is a party and to
enter into the transactions contemplated therein, (c) has taken all necessary
action to authorize execution of the Transaction Documents to which it is a
party on its behalf by the persons executing same, (d) has properly executed and
delivered each of the Transaction Documents to which it is a party, and (e) has
duly obtained all consents or approvals of any nature from and made all filings
with any governmental authorities necessary for such party to execute, deliver
or perform its obligations under the Transaction Documents to which it is a
party, (ii) all acts have been taken without violation of any fiduciary duties
and in accordance with any notice or disclosure requirements, (iii) the
execution and delivery of, and performance of their respective agreements under,
the Transaction Documents by each party thereto do not violate any law, rule,
regulation, judgment, injunction, order, decree, agreement or instrument binding
upon such party, and (iv) each of the Transaction Documents is the legal, valid
and binding obligation of, and enforceable against, each party thereto.

 

In rendering our opinions herein we have also assumed that there is no oral or
written agreement, understanding, course of dealing or usage of trade that
amends any term of any Transaction Document, or any waiver of any such term;
that the Transaction Documents are accurate and complete; and that there has
been no mutual mistake of fact or actual or constructive fraud,
misrepresentation, duress, undue influence or similar inequitable conduct.

 

We make no representation that we have independently investigated or verified
any of the matters that we have assumed for the purposes of this opinion letter,
and, by accepting this opinion letter, you acknowledge not to have requested, or
relied on, any such independent investigation or verification by us.

 

2

--------------------------------------------------------------------------------


 

For the purposes hereof, “Applicable Laws” shall mean the laws, rules and
regulations to which our opinions are limited as described in qualifications E
and F below.

 

The opinions contained in this letter are only expressions of professional
judgment regarding the legal matters addressed and are not guarantees that a
court would reach any particular result.

 

Based on the foregoing and subject to the qualifications set forth below, we are
of the opinion that:

 

1.             The Borrower has been duly incorporated and is a corporation
validly existing and in good standing under the laws of the State of Delaware.
The Borrower is duly qualified to transact business as a foreign corporation and
is in good standing under the laws of the State of Illinois.

 

2.             The Borrower has the corporate power and authority to execute,
deliver and perform its obligations under each of the Transaction Documents, and
the execution, delivery and performance thereof by the Borrower has been duly
authorized by all necessary corporate action on the part of the Borrower. Each
of the Transaction Documents has been duly executed and delivered by the
Borrower.

 

3.             Each of the Transaction Documents constitutes the legal, valid
and binding obligation of the Borrower, enforceable against the Borrower in
accordance with its terms.

 

4.             The execution and delivery by the Borrower of each of the
Transaction Documents do not, and the performance by the Borrower of its
obligations under the Transaction Documents will not, (i) violate the
certificate of incorporation or amended and restated by-laws of the Borrower,
(ii) violate any Applicable Law applicable to the Borrower, (iii) violate any
judgment, injunction, order or decree to which the Borrower is subject that is
listed on the Certificate of the Borrower attached to this opinion letter, or
(iv) breach or result in a default under any indenture, mortgage, instrument or
agreement that is listed on the Certificate of the Borrower attached to this
opinion letter.

 

5.             Neither the execution and delivery by the Borrower of any of the
Transaction Documents nor the performance by the Borrower of its obligations
under the Transaction Documents requires any consent or approval from or filing
with any governme ntal authority of the State of New York, the State of Illinois
or the United States of America under any Applicable Law.

 

The opinions set forth above are subject to the following qualifications:

 

3

--------------------------------------------------------------------------------


 

A.                                   For purposes of our opinion in paragraph 1
above as to the existence, due qualification to transact business as a foreign
corporation and good standing of the Borrower, we have relied solely upon the
documents described in items (vii) and (viii) above.

 

B.                                     The opinions set forth above are subject
to (i) applicable laws relating to bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer or other similar laws affecting creditors’
rights generally, whether now or hereafter in effect, (ii) general principles of
equity, including, without limitation, concepts of materiality, laches,
reasonableness, good faith, fair dealing and judicial discretion, and the
principles regarding when injunctive or other equitable remedies will be
available (regardless of whether considered in a proceeding at law or in
equity), (iii) the effect of any rule of law that may, where less than all of a
contract may be unenforceable, limit the enforceability of the balance of the
contract to circumstances in which the unenforceable portion is not an essential
part of the agreed exchange, (iv) the qualification that no opinion is rendered
as to waivers, consents or authorizations to take action or any other provisions
of the Transaction Documents that are intended to prevent a guarantor from being
discharged from its obligations under a guaranty, and (v) the qualification that
no opinion is rendered as to any provision of any Transaction Document that
purports to reinstate any Transaction Document, any lien or security interest
granted under any Transaction Document or any obligation of the Borrower under
any Transaction Document.

 

C.                                     In rendering the opinions set forth
above, we have made no examination of, and we express no opinion with respect
to, any accounting or tax matters.  In particular, no advice is being rendered
with respect to any questions concerning the federal tax treatment of an item of
income, gain, loss, deduction or credit, the existence or absence of a taxable
transfer of property, or the value of property for federal tax purposes.  Our
opinion in paragraph 4 above covers only violations, breaches or defaults that
can be definitively determined as of the date of this opinion letter and does
not cover violations, breaches or defaults the occurrence of which is dependent
upon future events or circumstances or compliance with financial covenants or
ratios. Our opinion in paragraph 5 above is not intended to cover consents,
approvals or filings that might be required for the Borrower to conduct its
business or operations.

 

D.                                    We express no opinion as to the validity,
legality, binding effect or enforceability of any covenant or agreement
(i) providing for release of liability for or the indemnification against or
contribution with respect to any losses, claims, damages, expenses or
liabilities incurred by any person (a) as a result of any violation of any
securities law by such person, (b) as a result of the gross negligence or
willful misconduct of such per son, (c) as a result of the negligence of such
person if a court would find that the intent to indemnify such person for such
person’s negligence was not clearly expressed, (d) as a result of fraud or
misrepresentation by such person, or (e) if a court would find that such
indemnification, contribution or release otherwise violates public policy,
(ii) requiring that any amendment, modification or waiver of

 

4

--------------------------------------------------------------------------------


 

any Transaction Document shall not be effective unless in writing,
(iii) providing for the consent to jurisdiction of any court, the waiver of
objection of venue of any court, the waiver of or consent to service of process
in any manner other than provided in the laws of the State of New York, the
waiver of jury trial or the waiver of counterclaim or cross-claim,
(iv) providing that delays will not operate as waivers, (v) attempting to modify
or waive any requirements of reasonableness or notice arising under the laws of
any jurisdiction to the extent applicable to the transactions contemplated by
the Transaction Documents, (vi) requiring the payment of interest on overdue but
unpaid interest or late payment charges, (vii) purporting to be an agreement to
use “best efforts,” (viii) relating to severability as applied to any portion of
a Transaction Document deemed by a court to be material, (ix) waiving the
benefits of any statutory provision or common law right where such waiver
violates limitations imposed by statute or is against public policy,
(x) providing for a choice of any governing law other than the laws of the State
of New York or any provision of any Transaction Document relating to choice of
governing law to the extent such Transaction Document is not at all relevant
times in consideration of, and does not at all relevant times relate to and
constitute an obligation arising out of a transaction involving, not less than
two hundred and fifty thousand United States dollars (U.S. $250,000),
(xi) purporting to restrict access to legal or equitable remedies or purporting
to establish evidentiary standards for suits or proceedings to enforce the
Transaction Documents or evidentiary standards relating to powers granted to any
party, (xii) appointing any person as attorney-in-fact, (xiii) granting
self-help remedies, (xiv) disclaiming any effect of usage of trade, course of
performance or course of dealing, (xv) setting forth remedies to the extent such
remedies would have the effect of compensating the party entitled to the
benefits thereof in amounts in excess of actual loss suffered by such party,
(xvi) providing for a penalty or purporting to be an agreement to pay liquidated
damages unless actual damages would be impossible or difficult to determine and
the liquidated damages provided for are reasonable in light of the anticipated
or actual loss, (xvii) regarding non-disclosure, confidentiality or non-
competition or (xviii) providing for a prepayment premium under the
circumstances in which the Lender seeks to enforce the obligation to pay the
prepayment premium, a court finds enforcement thereof would constitute a penalty
or unreasonable liquidated damages or would result in a forfeiture. In addition,
we express no opinion with respect to the enforceability of accelerated amounts
due (other than actual principal amounts) without appropriate discount to
present value.  We assume that the principal amount of the loan actually made
pursuant to the Transaction Documents will be at least $2,500,000.

 

E.                                      Our opinions are limited to only those
laws, rules and regulations that we have, in the exercise of customary
professional diligence, but without any special investigation, recognized as
generally applicable to the transactions contemplated by the Transact ion
Documents and generally to business organizations of the same type as the
Borrower (i.e., corporations) which are not engaged in regulated business
activities, and exclude the USA PATRIOT Act, the Trading with the Enemy Act,
Executive Order 13224 and similar laws and

 

5

--------------------------------------------------------------------------------


 

regulations, as well as all laws, rules and regulations of the type described in
Section 19 of the Legal Opinion Accord of the American Bar Association
Section of Business Law (1991).   In addition, we express no opinion as to any
law, rule or regulation to which the Borrower may be subject as a result of your
legal or regulatory status.

 

F.                                      The foregoing opinions are limited to
the laws of the State of New York, the laws of the the State of Illinois, the
Delaware General Corporation Law and the federal laws of the United States of
America, and we express no opinions with respect to the laws of any other
jurisdiction.

 

The opinions expressed in this opinion letter are as of the date of this opinion
letter only and as to laws covered hereby only as they are in effect on that
date, and we assume no obligation to update or supplement such opinion to
reflect any facts or circumstances that may come to our attention after that
date or any changes in law that may occur or become effective after that date. 
The opinions herein are limited to the matters expressly set forth in paragraphs
1 through 5 of this opinion letter, and no opinion or representation is given or
may be inferred beyond the opinions expressly set forth in paragraphs 1 through
5 of this opinion letter.

 

This opinion letter is furnished by us as special counsel for the Borrower, is
solely for your benefit and for the benefit of your successors and assigns in
connection with the transactions stated herein, and is not to be given to or
relied on by any other person or for any other purpose without our prior written
consent.  No interest you may have under or with respect to this opinion letter
may be assigned without our prior written consent.

 

 

Very truly yours,

 

 

 

SCHIFF HARDIN LLP

 

 

 

By:

 

 

 

Robert J. Minkus

 

 

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

Certificate

of

AAR CORP.

 

Pursuant to Section 10.1(b) of the Loan Agreement dated as of March [         ],
2012 by and between AAR CORP. and Development Bank of Japan Inc., Schiff Hardin
LLP is rendering an opinion (the “Opinion”) at the request and direction of AAR
CORP..  Capitalized terms used herein and not otherwise defined shall have the
meaning given thereto in the Opinion.

 

In connection with the foregoing, each of the undersigned hereby certifies that:

 

1.                                Set forth on SCHEDULE I hereto is a list of
all material indentures, mortgages, instruments or agreements to which it is a
party that could reasonably be expected to relate to its ability to execute,
deliver or perform its obligations under any of the Transaction Documents.

 

2.                                Except as set forth on SCHEDULE II hereto, it
is not subject to any material judgment, injunction, order or decree of any
court or other governmental body that could reasonably be expected to relate to
its ability to execute, deliver or perform its obligations under any of the
Transaction Documents.

 

[remainder of page intentionally left blank; signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Certificate has been duly executed as of             ,
2012.

 

AAR CORP.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Certificate attached to Schiff Opinion (DBJ)

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

1.                                       (i) Credit Agreement, dated as of
April 12, 2011, by and among AAR CORP., Bank of America, N.A., as Administrative
Agent, Swing Line Lender and a L/C Issuer, Wells Fargo Bank, N.A., as a
Co-Syndication Agent and a L/C Issuer, RBS Citizens, N.A., as a Co-Syndication
Agent, U.S. Bank National Association, as Documentation Agent, and the Lenders
party thereto, as amended by Amendment No. 1 thereto dated August 26, 2011,
Amendment No. 2 thereto dated October 13, 2011 and Amendment No. 3 thereto dated
December 30, 2011 and (ii) Guaranty Agreement, dated as of April 12, 2011, by
certain subsidiaries of AAR CORP., as modified by that certain Supplemental
Guaranty, dated as of January 23, 2012, by certain additional subsidiaries of
AAR CORP.

 

2.                                       (i) Master Loan Agreement, dated as of
April 23, 2010, by and among EP Aviation, LLC, a Delaware limited liability
company, and The Huntington National Bank, and (ii) the Guaranty Agreement,
dated as of April 23, 2010, by AAR CORP., a Delaware corporation, in favor of
The Huntington National Bank.

 

3.                                       (i) Deed by AAR Distribution, Inc. (now
known as AAR Services, Inc.), as Seller, to iStar Garden City LLC, as Buyer
dated as of October 2, 2003, (ii) Lease Agreement between iStar Garden City LLC,
as Lessor, and AAR Allen Services, Inc., as Lessee dated as of October 2, 2003
and (iii) Guaranty of AAR CORP. dated as of October 2, 2003.

 

4.                                       (i) Loan Agreement between AAR Wood
Dale LLC and Principal Commercial Funding dated as of July 15, 2005,
(ii) Guaranty by AAR Corp. in favor of Principal Commercial Funding dated as of
July 15, 2005 and (iii) Lease Agreement between AAR CORP. and AAR Wood Dale LLC
dated as of July 1, 2003, as amended July 15, 2005.

 

5.                                       The following document dated as of
February 1, 2006 executed in connection with the issuance of AAR CORP.’s 1.75%
Convertible Notes due February 1, 2026: Indenture between AAR CORP. and U.S.
Bank National Association, as Trustee.

 

6.                                       The following documents executed in
connection with the issuance of AAR CORP.’s 1.625% Convertible Notes due
February 11, 2014 and AAR CORP.’s 2.25% Convertible Notes due February 11,
2016:  (i) Indenture with respect to the 2014  Notes, dated February 11, 2008,
between AAR CORP. and U.S. Bank National Association, as Trustee, and
(ii) Indenture with respect to the 2016 Notes, dated February 11, 2008, between
AAR CORP. and U.S. Bank National Association, as Trustee.

 

7.                                       (i) that certain Letter of Credit
Reimbursement Agreement dated as of September 1, 2011 between AAR Aircraft
Services, Inc., an Illinois corporation, as successor by merger with Avborne
Heavy Maintenance, Inc., a Florida corporation (formerly known as Professional
Modification Services, Inc.) and Wells Fargo Bank, National Association, a
national banking association; (ii) that certain Loan Agreement dated as of
August 1, 1998, between the Miami-Dade Industrial Development Authority, a
public body corporate and politic created and existing under the laws of the
State of Florida (particularly Chapter

 

--------------------------------------------------------------------------------


 

159, Part III, Florida Statutes), and AAR Aircraft Services, Inc., an Illinois
corporation, as successor by merger with Avborne Heavy Maintenance, Inc., a
Florida corporation (formerly known as Professional Modification
Services, Inc.), as amended by that certain First Amendment and Supplement to
Loan Agreement, dated as of May 1, 2000 and (iii) that certain Guaranty of
Payment and Performance dated as of September 1, 2011 by AAR CORP., a Delaware
corporation, to and for the benefit of Wells Fargo Bank, National Association, a
national banking association.

 

8.                               Indenture, dated as of January 23, 2012, among
AAR CORP., the Guarantors named therein and U.S. Bank National Association, as
Trustee.

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

NONE.

 

--------------------------------------------------------------------------------


 

Annex D

 

Compliance Certificate

 

 

 

For the Quarter/Year ended  

(“Statement Date”)

 

SCHEDULE 1

to the Compliance Certificate

 

 

 

 

 

I.

 

Section 9.14(a) — Minimum Fixed Charge Coverage Ratio.

 

 

 

 

 

 

 

 

 

 

A.

Fixed Charge Coverage Ratio:

 

 

 

 

 

 

 

 

 

 

 

 

1.

EBITDAR

 

$

 

 

 

 

 

 

 

 

 

 

2.

Income taxes paid

 

$

 

 

 

 

 

 

 

 

 

 

3.

Covenant Capital Expenditures

 

$

 

 

 

 

 

 

 

 

 

 

4.

Sum of (2) and (3)

 

$

 

 

 

 

 

 

 

 

 

 

5.

Remainder of (1) minus (4)

 

$

 

 

 

 

 

 

 

 

 

 

6.

Interest Expense

 

$

 

 

 

 

 

 

 

 

 

 

7.

Required payments of principal of Funded Debt (excluding Loans and revolving
loans under the Huntington Debt, required principal payments under the
Borrower’s notes due May 15, 2011, required principal payments under the
Borrower’s convertible notes due March 1, 2014 and March 1, 2016, required
repurchases of Borrower’s convertible notes due February 1, 2026, and loans
under the Wood Dale Mortgage Documents)

 

$

 

 

 

 

 

 

 

 

 

 

8.

Consolidated Rentals

 

$

 

 

 

 

 

 

 

 

 

 

9.

Restricted Payments by the Borrower

 

$

 

 

 

 

 

 

 

 

 

 

10.  

Sum of (6) through (9)

 

$

 

 

 

 

 

 

 

 

 

 

11.

Ratio of (5) to (10)

 

to 1.00

 

 

 

 

 

 

 

 

 

 

12.

Minimum allowed

 

1.50 to 1.00

 

 

 

 

 

 

 

II.

 

Section 9.14(b) — Minimum Net Worth.

 

 

 

 

 

 

 

 

 

A.

Net Worth:

 

 

 

 

 

 

 

 

 

 

 

 

1.

$850,000,000

 

$

 

 

 

 

 

 

 

 

 

 

2.

50% of Consolidated Net Income beginning 8/31/11

 

$

 

 

 

 

 

 

 

 

 

 

3.

50% of Net Cash Proceeds from Equity Interests offerings

 

$

 

 

 

 

 

 

 

 

 

 

4.

Minimum Net Work Required (sum of (1) through (3))

 

$

 

 

 

 

 

 

 

 

 

 

5.

Actual Net Worth

 

$

 

2

--------------------------------------------------------------------------------


 

III.

 

Section 9.14(c) — Maximum Adjusted Total Debt to EBITDA Ratio.

 

 

 

 

 

 

 

 

 

A.

Adjusted Total Debt to EBITDA Ratio:

 

 

 

 

 

 

 

 

 

 

 

1.

Total Debt

 

$

 

 

 

 

 

 

 

 

 

 

2.

Unrestricted Cash

 

$

 

 

 

 

 

 

 

 

 

 

3.

Remainder of (1) minus (2)

 

$

 

 

 

 

 

 

 

 

 

 

4.

EBITDA

 

$

 

 

 

 

 

 

 

 

 

 

5.

Ratio of (3) to (4)

 

to 1.00

 

 

 

 

 

 

 

 

 

 

3.

Maximum allowed

 

3.50 to 1.00

 

3

--------------------------------------------------------------------------------